 



Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER
among
COCONUT PALM ACQUISITION CORP.
EQUITY BROADCASTING CORPORATION
and
CERTAIN SHAREHOLDERS OF EQUITY BROADCASTING CORPORATION
Dated as of April 7, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I THE MERGER     2      
 
        SECTION 1.01  
The Merger
    2   SECTION 1.02  
Closing
    2   SECTION 1.03  
Effective Time
    2   SECTION 1.04  
Effect of the Merger
    2   SECTION 1.05  
Articles of Incorporation; Bylaws
    2   SECTION 1.06  
Directors and Officers
    3      
 
        ARTICLE II CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES     3    
 
 
        SECTION 2.01  
Conversion of Securities
    3   SECTION 2.02  
Exchange of Certificates for Coconut Palm Common Stock
  5   SECTION 2.03  
Stock Transfer Books
    8   SECTION 2.04  
EBC Stock Options and Warrants
    8   SECTION 2.05  
Dissenting Shares
    9   SECTION 2.06  
EBC Shareholder Representative
    9      
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES OF EBC     11      
 
        SECTION 3.01  
Organization and Qualification; Subsidiaries
    11   SECTION 3.02  
Articles of Incorporation and Bylaws
    12   SECTION 3.03  
Capitalization; Shareholders; Books and Records
    12   SECTION 3.04  
Authority Relative to This Agreement; Enforceability
    14   SECTION 3.05  
No Conflict; Required Filings and Consents
    15   SECTION 3.06  
Permits; Compliance
    15   SECTION 3.07  
Financial Statements; Undisclosed Liabilities
    16   SECTION 3.08  
Information Supplied
    17   SECTION 3.09  
Absence of Certain Changes or Events
    17   SECTION 3.10  
Absence of Litigation
    18   SECTION 3.11  
Labor and Employment Matters; Employee Benefit Plans
    18   SECTION 3.12  
Real Property; Title to Assets
    20   SECTION 3.13  
Intellectual Property
    22   SECTION 3.14  
Taxes
    22   SECTION 3.15  
Environmental Matters
    25   SECTION 3.16  
Material Contracts
    26   SECTION 3.17  
Insurance
    29   SECTION 3.18  
FCC Representation
    29   SECTION 3.19  
Board Approval; State Antitakeover Statutes and EBC
Rights Agreement; Vote Required
    29   SECTION 3.20  
Interested Party Transactions
    30   SECTION 3.21  
Other Transactions
    30   SECTION 3.22  
Investment
    30   SECTION 3.23  
Bank Accounts
    30  

 



--------------------------------------------------------------------------------



 



                      Page SECTION 3.24  
Brokers
    30   SECTION 3.25  
Agreement Regarding EBC Disclosures
    30      
 
        ARTICLE IV REPRESENTATIONS AND WARRANTIES OF COCONUT PALM     31      
 
        SECTION 4.01  
Corporate Organization
    31   SECTION 4.02  
Certificate of Incorporation and Bylaws
    31   SECTION 4.03  
Authority Relative to This Agreement; Enforceability
    31   SECTION 4.04  
No Conflict; Required Filings and Consents
    31   SECTION 4.05  
Absence of Litigation
    32   SECTION 4.06  
Brokers
    32   SECTION 4.07  
Trust Fund
    32   SECTION 4.08  
Compliance
    32   SECTION 4.09  
Capitalization; Shareholders; Books and Records
    33   SECTION 4.10  
SEC Filings; Financial Statements
    33   SECTION 4.11  
Information Supplied
    34   SECTION 4.12  
Undisclosed Liabilities
    34   SECTION 4.13  
Absence of Certain Changes or Events
    34   SECTION 4.14  
Restrictions on Business Activities
    35   SECTION 4.15  
Intellectual Property
    35   SECTION 4.16  
Material Contracts
    36   SECTION 4.17  
Insurance
    37   SECTION 4.18  
Indebtedness
    37   SECTION 4.19  
Survival of Representations and Warranties
    37   SECTION 4.20  
Taxes
    37      
 
        ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER     38      
 
        SECTION 5.01  
Conduct of Business by EBC Pending the Merger
    38   SECTION 5.02  
Exclusivity
    40   SECTION 5.03  
Access to Information; Confidentiality
    41   SECTION 5.04  
Conduct of Business by Coconut Palm Pending the Merger
    41   SECTION 5.05  
Reporting Requirements
    42   SECTION 5.06  
Notice of Developments
    42      
 
        ARTICLE VI ADDITIONAL AGREEMENTS     42      
 
        SECTION 6.01  
EBC Shareholders’ Meeting
    42   SECTION 6.02  
Voting Agreement
    42   SECTION 6.03  
Registration Statement; Coconut Palm Stockholders’ Meeting
    43   SECTION 6.04  
Directors’ and Officers’ Indemnification
    44   SECTION 6.05  
Management Stock Option Plan
    44   SECTION 6.06  
One-Time Management Incentive Plan
    44   SECTION 6.07  
Resignations
    45   SECTION 6.08  
Employment and Consultancy Agreements
    45   SECTION 6.09  
Management Services Agreement
    45  

ii



--------------------------------------------------------------------------------



 



                      Page SECTION 6.10  
Univision Affiliation Agreement; Waiver of Right of First Refusal
    45   SECTION 6.11  
Arkansas Media Purchase and Settlement Agreement
    46   SECTION 6.12  
Indemnification
    46   SECTION 6.13  
Governance
    49   SECTION 6.14  
Listing Application
    49   SECTION 6.15  
Confidentiality; Public Announcements
    49   SECTION 6.16  
Due Diligence Review
    50   SECTION 6.17  
Transfer Taxes
    50   SECTION 6.18  
Certain Claims
    50   SECTION 6.19  
No Securities Transactions
    50   SECTION 6.20  
Third Party Expenses
    50   SECTION 6.21  
Use of Coconut Palm Cash
    51   SECTION 6.22  
Univision Registration Rights
    51   SECTION 6.23  
Further Action; Approvals; Reasonable Efforts
    53      
 
        ARTICLE VII CONDITIONS TO THE MERGER     55      
 
        SECTION 7.01  
Conditions to the Obligations of Each Party
    55   SECTION 7.02  
Conditions to the Obligations of Coconut Palm
    55   SECTION 7.03  
Conditions to the Obligations of EBC
    58      
 
        ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER     60      
 
        SECTION 8.01  
Termination
    60   SECTION 8.02  
Effect of Termination
    61   SECTION 8.03  
Amendment
    61   SECTION 8.04  
Waiver
    61      
 
        ARTICLE IX GENERAL PROVISIONS     61      
 
        SECTION 9.01  
Survival of Provisions
    61   SECTION 9.02  
Notices
    61   SECTION 9.03  
Certain Definitions
    63   SECTION 9.04  
Severability
    68   SECTION 9.05  
Disclaimer of Other Representations and Warranties
    68   SECTION 9.06  
Entire Agreement; Assignment
    69   SECTION 9.07  
Parties in Interest
    69   SECTION 9.08  
Specific Performance
    69   SECTION 9.09  
Governing Law/Dispute Resolution
    69   SECTION 9.10  
Waiver of Jury Trial
    70   SECTION 9.11  
Fees and Expenses
    70   SECTION 9.12  
Headings
    70   SECTION 9.13  
Counterparts
    70  

     
Exhibit A
  Amended and Restated Certificate of Incorporation of Coconut Palm
Exhibit B
  Certificate of Registration for Series A Convertible Non-Voting Preferred
Stock
Exhibit C
  Amended and Restated Bylaws of Coconut Palm
Exhibit D
  Form of Voting Agreement
Exhibit E
  Morton Employment Agreement
Exhibit F
  Fess Employment Agreement
Exhibit G
  Hooper Consulting Agreement
Exhibit H
  Management Services Agreement
Exhibit I
  Univision Affiliation Agreements
Exhibit K
  EBC Arkansas Media Settlement Agreement
Exhibit L
  Univision Asset Purchase Agreement

iii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), is dated as of
April 7, 2006, among COCONUT PALM ACQUISITION CORP., a Delaware corporation
(“Coconut Palm”) and EQUITY BROADCASTING CORPORATION, an Arkansas corporation
(“EBC”) and, solely for purposes of those sections of this Agreement directly
relating to those parties, certain shareholders of EBC who are signatories to
this Agreement (collectively, the “Major EBC Shareholders”).
RECITALS
     A. The respective Boards of Directors of each of EBC and Coconut Palm deem
it in the best interests of their respective shareholders to consummate the
merger, on the terms and subject to the conditions set forth in this Agreement,
of EBC with and into Coconut Palm with Coconut Palm being the surviving
corporation (the “Merger”), and such Boards of Directors have approved this
Agreement and declared its advisability, and, subject to completing its Due
Diligence Review and obtaining an adequate appraisal and fairness opinion as
further described herein, the Board of Directors of Coconut Palm (the “Coconut
Palm Board”) has recommended that this Agreement be adopted by Coconut Palm’s
stockholders, and the Board of Directors of EBC (the “EBC Board”), intends to
submit this Agreement for approval by EBC’s shareholders;
     B. As an inducement to Coconut Palm entering into this Agreement, certain
shareholders of EBC are entering into this Agreement and are entering into a
voting agreement simultaneously with the execution and delivery of this
Agreement pursuant to which, among other things, such shareholders have agreed,
subject to the terms thereof, to vote their shares of capital stock of EBC in
favor of the adoption of this Agreement;
     C. Upon consummation of the Merger, each issued and outstanding share of
EBC’s Class A Common Stock par value $0.01 per share (the “Class A Common
Stock”), and each issued and outstanding share of EBC’s Class B Common Stock par
value $0.01 per share (the “Class B Common Stock”) will be converted into the
right to receive the Common Stock Consideration (as defined below), and each
issued and outstanding share of EBC’s Class A Preferred Stock par value $0.01
per share (the “Preferred Stock”) will be converted into the right to receive
the Preferred Stock Consideration (as defined below), upon the terms and subject
to the conditions of this Agreement; and
     D. The parties intend, by executing this Agreement, to adopt a plan of
reorganization as contemplated by Section 368 of the Code, and further intend
that the Merger qualify as a “reorganization” pursuant to Section 368(a) of the
Code.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
Coconut Palm, EBC and the Major EBC Shareholders hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
THE MERGER
     SECTION 1.01 The Merger. Upon the terms and subject to the conditions set
forth in Article VII, and in accordance with the General Corporation Law of the
State of Delaware, as amended (the “DGCL”), and the Arkansas Business
Corporation Act of 1987, as amended (the “ABCA”), at the Effective Time, EBC
shall be merged with and into Coconut Palm and the separate corporate existence
of EBC shall cease and Coconut Palm shall continue as the surviving corporation
of the Merger (the “Surviving Corporation”).
     SECTION 1.02 Closing. Unless this Agreement shall have been terminated in
accordance with Section 8.01, the closing of the Merger (the “Closing”) will
take place at 9:00 a.m., New York time, on a date to be specified by the
parties, which date shall be no later than the second business day after the
satisfaction or waiver of the conditions set forth in Article VII (other than
those that by their terms are to be satisfied or waived at the Closing), at the
offices of Akerman Senterfitt, One Southeast Third Avenue, Miami, Florida 33131,
unless another time, date and/or place is agreed to in writing by Coconut Palm
and EBC. Upon agreement of Coconut Palm and EBC, the Closing may occur by
teleconference, with facsimile copies of Closing deliveries accepted as
originals (with actual originals sent by overnight delivery service).
     SECTION 1.03 Effective Time. Upon the terms and subject to the conditions
set forth in this Agreement, as soon as practicable after the Closing, the
parties hereto shall (i) file a certificate of merger (the “Delaware Certificate
of Merger”) in such form as is required by, and executed and acknowledged in
accordance with, the relevant provisions of the DGCL, (ii) file Articles of
Merger (the “Arkansas Articles of Merger”) in such form as is required by, and
executed and acknowledged in accordance with, the relevant provisions of the
ABCA, and otherwise approved by Coconut Palm and EBC, and (iii) make all other
filings or recordings required under the DGCL and the ABCA to effect the Merger.
The Merger shall become effective at such date and time as the Delaware
Certificate of Merger is duly filed with the Secretary of State of the State of
Delaware and the Arkansas Articles of Merger is duly filed with the Secretary of
State of the State of Arkansas or at such subsequent date and time as Coconut
Palm and EBC shall agree and specify in such certificate and articles. The time
at which the Merger becomes effective is referred to in this Agreement as the
“Effective Time” (with the day on which the Effective Time occurs referred to
herein as the “Effective Date”).
     SECTION 1.04 Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in the DGCL and the ABCA.
     SECTION 1.05 Articles of Incorporation; Bylaws.
     (a) At the Effective Time, the Certificate of Incorporation of Coconut
Palm, as in effect immediately prior to the Effective Time, shall be amended to
read in its entirety as set forth in Exhibit A attached hereto and, as so
amended, along with the Certificate of Designation for the Series A Convertible
Non-Voting Preferred Stock in the form set forth in Exhibit B, shall be the
Certificate of Incorporation of the Surviving Corporation until thereafter
amended in accordance with the provisions thereof and as provided by Law.

2



--------------------------------------------------------------------------------



 



     (b) At the Effective Time, the Bylaws of Coconut Palm, as in effect
immediately prior to the Effective Time, shall be amended and restated to read
in their entirety as set forth in Exhibit C attached hereto and, as so amended
and restated, shall be the Bylaws of the Surviving Corporation until thereafter
amended as provided by Law, the Certificate of Incorporation of the Surviving
Corporation and such Bylaws.
     SECTION 1.06 Directors and Officers. The directors of the Surviving
Corporation as of the Effective Time, shall be appointed as provided in
Section 6.13, each to hold office in accordance with the Certificate of
Incorporation and Bylaws of the Surviving Corporation, and the officers of the
Surviving Corporation as of the Effective Time shall be appointed as provided in
Section 6.13, in each case until their respective successors are duly elected or
appointed and qualified or until the earlier of their death, resignation or
removal.
ARTICLE II
CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES
     SECTION 2.01 Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of Coconut Palm, EBC or the
holders of any of the following securities:
     (a) Conversion of Class A Common Stock, Class B Common Stock and Class A
Preferred Stock.
     (i) Each share of Class A Common Stock issued and outstanding immediately
prior to the Effective Time (other than any shares to be canceled pursuant to
Section 2.01(c) and any Dissenting Shares) shall be canceled and shall be
converted automatically into the right to receive 1.4619881 shares of Common
Stock, par value $0.0001 per share, of Coconut Palm (the “Coconut Palm Common
Stock”) without interest (the “Class A Consideration”);
     (ii) Each share of Class B Common Stock issued and outstanding immediately
prior to the Effective Time (other than any shares to be canceled pursuant to
Section 2.01(c) and any Dissenting Shares) shall be canceled and shall be
converted automatically into the right to receive 4.678362 shares of Coconut
Palm Common Stock without interest (the “Class B Consideration”) (the Class A
Consideration and the Class B Consideration referred to as the “Common Stock
Consideration”); and
     (iii) The Class A Preferred Stock issued and outstanding immediately prior
to the Effective Time (other than any shares to be canceled pursuant to
Section 2.01(c) and any Dissenting Shares) shall be canceled and shall be
converted automatically into the right to receive (A) Forty Million Dollars
($40,000,000) without interest (the “Preferred Stock Cash Consideration”) paid
in accordance with
Section 2.01(b), and (B) with respect to accrued and unpaid dividends on the
Class A Preferred
 

1   The number of shares of Coconut Palm Common Stock issued to holders of
Class A Common Stock and the Class B Common Stock shall in aggregate be
approximately 26,448,349 shares of Coconut Palm Common Stock (26,720,060 shares
minus the 271,711 shares for Sycamore Venture Capital LP’s portion of its
dividends).

3



--------------------------------------------------------------------------------



 



Stock as of the Effective Time (the “Accrued Amount”), (X) Sycamore Venture
Capital LP’s (and each Affiliate thereof which are signatories to this
Agreement, (collectively, “Sycamore”)), portion of the Accrued Amount shall be
paid by the issuance of one (1) share of Coconut Palm Common Stock per $5.13 of
Accrued Amount owed to Sycamore, as adjusted appropriately for stock splits and
similar transactions through the Effective Time (the “Sycamore Preferred Stock
Consideration”) and (Y) Univision Communications, Inc.’s (“Univision”) portion
of the Accrued Amount shall be paid by the issuance of one (1) share of Series A
Convertible Non-Voting Preferred Stock of Coconut Palm (which shall have the
terms set forth in the Certificate of Designation for Series A Convertible
Non-Voting Preferred Stock in the form of Exhibit B) per $5.13 of Accrued Amount
owed to Univision, as adjusted appropriately for stock splits and similar
transactions through the Effective Time (“Univision Preferred Stock
Consideration”). The Preferred Stock Cash Consideration, the Sycamore Preferred
Stock Consideration, and the Univision Preferred Stock Consideration is
collectively referred to as the “Preferred Stock Consideration.” The Common
Stock Consideration and the Preferred Stock Consideration is referred to as the
“Merger Consideration” and shall be payable upon surrender, in the manner
provided in Section 2.02, of the certificates that formerly evidenced the shares
of the issued and outstanding Class A Common Stock, Class B Common Stock and
Class A Preferred Stock (collectively
the “Share(s)”).
     (b) Payment of the Preferred Stock Cash Consideration. The Preferred Stock
Cash Consideration shall be allocated among the holders of the Class A Preferred
Stock based on each such holder’s prorata ownership of the Class A Preferred
Stock. Such consideration shall become payable at Closing and be paid promptly
following the Effective Time in exchange for: (i) the delivery by each holder of
Class A Preferred Stock of share certificates evidencing the Class A Preferred
Stock owned of record by such Person to Coconut Palm at Closing, and (ii) solely
with respect to Univision, the execution by Univision of the Univision
Affiliation Agreement (described in Section 6.10) at and effective as of the
Closing. The payment of Fifteen Million Dollars ($15,000,000) of the Preferred
Stock Cash Consideration due to Univision (or its assigns) shall be deemed
satisfied upon the consummation of the transactions contemplated under the
Univision Asset Purchase Agreement in the form of Exhibit L executed immediately
following the date hereof. In the event the transactions contemplated by the
Univision Asset Purchase Agreement are not consummated prior to or concurrently
with the Closing of this Agreement (other than for a material breach of the
Univision Asset Purchase Agreement by Univision thereunder), then EBC shall
(i) issue to Univision a promissory note (“Note”) in the amount of Fifteen
Million Dollars ($15,000,000) secured, with a first priority lien in favor of
Univision, by all of the assets sought to be transferred pursuant to the
Univision Asset Purchase Agreement, (ii) execute a security agreement (“Security
Agreement”) with respect to such security on terms and conditions reasonably
acceptable to Univision, and (iii) so long as the Univision Asset Purchase
Agreement has not terminated, execute a Local Marketing Agreement (“LMA”) with
respect to the Stations (as defined in the Univision Asset Purchase Agreement)
on customary terms and conditions reasonably satisfactory to the parties. The
term of the Note and the Security Agreement shall be for one (1) year unless the
transactions contemplated by the Univision Asset Purchase Agreement are
consummated prior to the expiration of the one (1) year term in such event the
Note shall be cancelled and Security Agreement shall be terminated, as
consideration for the assets acquired by Univision pursuant to the Univision
Asset Purchase Agreement. The LMA shall terminate when the Univision Asset
Purchase Agreement

4



--------------------------------------------------------------------------------



 



terminates, or when the transactions contemplated thereunder close. Interest on
the principal amount outstanding under the Note shall be at a rate of seven
percent (7%) per annum payable monthly. During the term of the Note, Univision
shall pay EBC a monthly operating fee in an amount equal to the seven percent
(7%) interest paid under the Note in connection with a LMA.
     (c) Cancellation of Treasury Stock and Coconut Palm-Owned Stock. Each Share
held in the treasury of EBC and each Share owned by Coconut Palm or any direct
or indirect wholly owned subsidiary of Coconut Palm or of EBC immediately prior
to the Effective Time shall automatically be canceled without any conversion
thereof and no payment or distribution shall be made with respect thereto.
     (d) Percentage Ownership of Coconut Palm Common Stock. The parties
acknowledge and agree that the Common Stock Consideration, the Sycamore
Preferred Stock Consideration and the Univision Preferred Stock Consideration
(on an as-converted basis) shall account for and represent approximately 67.52%
(following payment of the Preferred Stock Consideration) of the issued and
outstanding Coconut Palm Common Stock as of the Effective Time.
     SECTION 2.02 Exchange of Certificates for Coconut Palm Common Stock.
     (a) Share Exchange Agent. At the Effective Time Coconut Palm shall deposit,
or shall cause to be deposited, with Continental Stock Transfer and Trust
Company or such other bank, trust company or fiduciary as may be designed by
Coconut Palm which shall be reasonably acceptable to EBC (the “Share Exchange
Agent”), for the benefit of holders of the Shares, for exchange in accordance
with this Article II through the Share Exchange Agent (i) certificates
evidencing the shares of Coconut Palm Common Stock issuable pursuant to
Section 2.01(a) in exchange for the Shares and (ii) upon the request of the
Exchange Agent, cash in an amount sufficient to make any cash payment in lieu of
fractional shares of Coconut Palm Common Stock pursuant to Section 2.02(e) (such
certificates for shares of Coconut Palm Common Stock, together with any
dividends or distributions with respect thereto, and cash in lieu of fractional
shares of Coconut Palm Common Stock being hereafter collectively referred to as
the “Share Exchange Fund”). The Share Exchange Agent shall, pursuant to
irrevocable instructions, deliver the Coconut Palm Common Stock contemplated to
be issued pursuant to Section 2.01(a) out of the Share Exchange Fund to holders
of the Shares. Except as contemplated by Section 2.02(f) hereof, the Share
Exchange Fund shall not be used for any other purpose. Any interest, dividends
or other income earned on the investment of any cash or other property held in
the Share Exchange Fund shall be for the account of Coconut Palm.
     (b) Escrow Agent; Escrow of Coconut Palm Common Stock. Notwithstanding the
foregoing to the contrary, at the Effective Time Coconut Palm shall deposit, or
shall cause to be deposited, with Wachovia or such other bank, trust company or
fiduciary as may be designated by Coconut Palm, which shall be reasonably
acceptable to EBC (the “Escrow Agent”), an aggregate of 2,100,000 shares of
Coconut Palm Common Stock (the “Escrow”) in amounts from each shareholder of EBC
equal to each shareholder’s pro rata percentage based on the number of shares of
Common Stock (without giving effect to the conversion of any Series A Preferred
Stock) held by such shareholder relative to the other shareholders (the
“Escrowed Coconut Palm Common Stock”). The Escrow shall be established for the
benefit of Coconut Palm solely to

5



--------------------------------------------------------------------------------



 



satisfy any indemnification obligation of EBC arising pursuant to Section 6.12
of this Agreement, subject to the provisions and limitations contained in such
Section 6.12. The term of the Escrow shall be for twelve (12) months from the
Effective Date (the “Escrow Period”), and within five (5) business days
following the termination of the Escrow Period, the Escrow Agent shall
distribute any remaining Escrowed Coconut Palm Common Stock in accordance with
the procedures of this Article II and in accordance with the terms of the Escrow
Agreement to be executed by Coconut Palm and EBC prior to Closing which
agreement shall be without recourse to any shareholder of EBC (including,
without limitation, the Major EBC Shareholders). Alternatively, the Major EBC
Shareholders may, at their own expense, obtain insurance, in the amount of the
valuation of Escrowed Coconut Palm Common Stock, the proceeds of which will be
paid directly and only to Coconut Palm to remedy any such indemnification
obligation of EBC arising pursuant to Section 6.12. A binder for such insurance,
if obtained in lieu of the escrow, shall be delivered to Coconut Palm ten
(10) days prior to Closing and shall be obtained from a nationally recognized
insurance company or an insurance company reasonably acceptable to Coconut Palm.
The Escrow Agent and the Share Exchange Agent may be the same Person.
     (c) Exchange Procedures. The Surviving Corporation shall instruct the Share
Exchange Agent to mail, within Ten (10) business days after the Effective Time,
to each holder of record of a certificate or certificates which immediately
prior to the Effective Time evidenced the outstanding Shares (the
“Certificates”) (i) a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Certificates shall pass,
only upon proper delivery of the Certificates to the Share Exchange Agent and
shall be in such form and have such other provisions as the Surviving
Corporation may reasonably specify) subject to the reasonable approval of EBC,
and (ii) instructions to effect the surrender of the Certificates (or Affidavit
of lost shares “Lost Share Affidavit”) in exchange for the certificates
evidencing shares of Coconut Palm Common Stock. Upon surrender of a Certificate,
or Lost Share Affidavit, along with an accompanying indemnity bond, if
requested, for cancellation to the Share Exchange Agent together with such
letter of transmittal, duly executed, and such other customary documents as may
be required pursuant to such instructions, the holder of such Certificate shall
be entitled to receive in exchange therefor (A) certificates evidencing that
number of whole shares of Coconut Palm Common Stock that such holder has the
right to receive in accordance with Section 2.1(a) in respect of the Shares
formerly evidenced by such Certificate, (B) any dividends or other distributions
to which such holder is entitled pursuant to Section 2.02(d), and (C) cash in
lieu of fractional shares of Coconut Palm Common Stock to which such holder is
entitled pursuant to Section 2.02(d), and the Certificate so surrendered shall
forthwith be canceled. In the event of a transfer of ownership of Shares of EBC
Class A Common Stock, Class B Common Stock or Class A Preferred Stock that is
not registered in the transfer records of EBC, the Merger Consideration may be
issued and paid in accordance with this Article II to a transferee if the
Certificate evidencing such Shares is presented to the Share Exchange Agent,
accompanied by all documents required to evidence and effect such transfer
(including proper endorsements) and by evidence that any applicable stock
transfer taxes have been paid or by the transferee requesting such payment
paying to the Share Exchange Agent any such transfer tax; any such evidence of
transfer and payment of transfer taxes shall be reasonably acceptable to Coconut
Palm. Until surrendered as contemplated by this Section 2.02, each Certificate
shall be deemed at any time after the Effective Time to evidence only the right
to receive upon such surrender the Merger Consideration.

6



--------------------------------------------------------------------------------



 



     (d) Distributions with Respect to Unexchanged Shares of Coconut Palm Common
Stock. No dividends or other distributions declared or made after the Effective
Time with respect to Coconut Palm Common Stock with a record date after the
Effective Time shall be paid to the holder of any unsurrendered Certificate with
respect to the shares of Coconut Palm Common Stock represented thereby and no
cash payment in lieu of fractional shares of Coconut Palm Common Stock shall be
paid to any such holder pursuant to Section 2.02(d), until the holder of such
Certificate shall surrender such Certificate or provide a Lost Share Affidavit
along with an accompanying indemnity bond, if requested. Upon such surrender,
there shall be paid to the Person in whose name the certificates representing
the shares of Coconut Palm Common Stock into which such Certificates were
converted and registered, all dividends and other distributions payable in
respect of such Coconut Palm Common Stock on a date after, and in respect of a
record date after, the Effective Time.
     (e) Fractional Shares. No fraction of a share of Coconut Palm Common Stock
shall be issued in the Merger and any such fractional share interest shall not
entitle the owner thereof to vote or to any other rights of a stockholder of
Coconut Palm. In lieu of any such fractional shares, each holder of the Shares
upon surrender of a Certificate for exchange pursuant to this Article II shall
be paid an amount in cash (without interest), rounded to the nearest cent,
determined by multiplying (i) the per share closing price on the OTC Bulletin
Board of Coconut Palm Common Stock on the date of the Effective Time (or, if
shares of Coconut Palm Common Stock are not quoted on the OTC Bulletin Board on
such date, the first date of trading of such Coconut Palm Common Stock on the
OTC Bulletin Board after the Effective Time) by (ii) the fractional interest to
which such holder would otherwise be entitled (after taking into account all
Shares then held of record by such holder).
     (f) Termination of Share Exchange Fund. Any portion of the Share Exchange
Fund that remains undistributed to the holders of Class A Common Stock, Class B
Common Stock and Class A Preferred Stock for six months after the Effective Time
shall be delivered to Coconut Palm, upon demand, and any holders of EBC capital
stock who have not theretofore complied with this Article II shall thereafter
look only to Coconut Palm for the Merger Consideration to which they are
entitled pursuant to this Article II.
     (g) No Liability. Neither Coconut Palm nor EBC shall be liable to any
holder of shares of EBC capital stock for any such shares of Coconut Palm Common
Stock (or dividends or distributions with respect thereto) from the Share
Exchange Fund delivered to a public official pursuant to any applicable
abandoned property, escheat or similar law.
     (h) Withholding Rights. Coconut Palm or the Share Exchange Agent shall be
entitled to deduct and withhold from the Merger Consideration otherwise payable
pursuant to this Agreement to any holder of Shares of EBC such amounts as
Coconut Palm or the Share Exchange Agent is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of state,
local or foreign tax law. To the extent that amounts are so withheld by Coconut
Palm or the Share Exchange Agent, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the holder of the Shares of
EBC in respect of which such deduction and withholding was made by Coconut Palm
or the Share Exchange Agent.

7



--------------------------------------------------------------------------------



 



     (i) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by the Coconut
Palm Corporation, the posting by such Person of a bond in such reasonable amount
as the Surviving Corporation may direct as indemnity against any claim that may
be made against it with respect to such Certificate, the Share Exchange Agent
will issue in exchange for such lost, stolen or destroyed Certificate the shares
of Coconut Palm Common Stock, any cash in lieu of fractional shares and any
unpaid dividends and distributions on shares of Coconut Palm Common Stock
deliverable in respect thereof, pursuant to this Agreement.
     SECTION 2.03 Stock Transfer Books. At the Effective Time, the stock
transfer books of EBC shall be closed and there shall be no further registration
of transfers of Shares thereafter on the records of EBC. From and after the
Effective Time, the holders of Certificates representing Shares outstanding
immediately prior to the Effective Time shall cease to have any rights with
respect to such Shares, except as otherwise provided in this Agreement or by
Law. On or after the Effective Time, any Certificates presented to Coconut Palm
for any reason shall be canceled against delivery of the Merger Consideration to
which the holders thereof are entitled pursuant to Section 2.01(a).
     SECTION 2.04 EBC Stock Options and Warrants.
     (a) Stock options to purchase 2,240,000 shares of EBC’s Class A Common
Stock outstanding and unexercised as of the Effective Time pursuant to EBC’s
stock option plans listed in Section 3.03 of the EBC Disclosure Schedule that
have an exercise price per Share of $7.50 (the “EBC Stock Options” in aggregate,
and the “EBC Stock Option” individually), shall (subject to the provisions of
this Section 2.04) be converted into options to purchase an aggregate of
3,274,853.12 shares of Coconut Palm Common Stock at fair market value as of the
date of the Effective Time (“FMV of Coconut Palm Stock”). Vesting schedules for
such EBC Stock Options will be in accordance with current expiration dates.
Options to purchase shares of Coconut Palm Common Stock granted pursuant to this
Section 2.04 shall be granted in accordance with the same terms, restrictions
and conditions as EBC Stock Options with respect to which such options are being
granted. All outstanding warrants to purchase capital stock of EBC shall be
cancelled as of the Effective Date.
     (b) Notwithstanding paragraph (a) of this Section 2.04, in the event that
at the Effective Time the fair market value of EBC’s Class A Common Stock (the
“FMV of EBC Stock”) exceeds $7.50 per Share, EBC Stock Options shall be
converted into options to purchase an aggregate of 3,274,853.12 shares of
Coconut Palm Common Stock. Specifically, each EBC Stock Option shall be
converted into an option to purchase 1.461988 shares of Coconut Palm Common
Stock at the exercise price of $Y per share, where Y is such that 2,240,000
times (FMV of EBC Stock minus $7.50) equals 3,274,853.12 times (FMV of Coconut
Palm Stock-$Y), provided that Y is such that the conversion of EBC Stock Options
contemplated by this Section 2.04 will not be treated as the grant of a new
stock right or a change in the form of payment for purposes of section 409A,
pursuant to Prop. Treas. Reg. § 1.409A-1(b)(5)(v)(D) and provided that Y is such
that the conversion of EBC Stock Options contemplated by this Section 2.04 shall
not be considered a modification of EBC Stock Options pursuant to Treas. Reg. §
1.424-1(a). For purposes of this Section 2.04, the FMV of EBC Class A Common
Stock

8



--------------------------------------------------------------------------------



 



shall be determined by multiplying the FMV of Coconut Palm Common Stock as of
the Effective Time by 1.461988. The following Example 1 will illustrate this
Section 2.04(b):
     (c) Example 1: Assume the FMV of Coconut Palm Common Stock as of the
Effective Time is $6.00 per share. The FMV of EBC Class A Common Stock will
equal $8.7719 ($6.00 x 1.461988) per share. Assuming an EBC Class A Common Stock
Option holder owns the option to buy 1,000 shares of EBC Stock and decides to
exercise all 1,000 options immediately prior to the Effective time, he will
receive stock worth $8,772 ($8.7719 x 1,000) for a cost of $7,500 ($7.50 x
1,000). However, if the same option holder waited until immediately after the
Effective Time to exercise the options that were converted to Coconut Palm
Common Stock, his option to buy 1,000 shares of EBC Class A Common Stock will be
converted to the option to buy 1,462 (1,000 x 1.461988) shares of Coconut Palm
Common Stock at the exercise price of $5.13012. The cost of exercising all 1,462
options is $7,500 ($5.13 x 1,462) and the fair market value of the stock
purchased equals $8,772 ($6.00 x 1,462).
     SECTION 2.05 Dissenting Shares.
     (a) Notwithstanding any provision of this Agreement to the contrary and to
the extent available under the ABCA, Shares that are outstanding immediately
prior to the Effective Time and that are held by any shareholder who is entitled
to demand and properly demands the appraisal for such Shares (the “Dissenting
Shares”) pursuant to, and who complies in all respects with, the provisions of
Section 4-27-1301 et seq. of the ABCA shall not be converted into, or represent
the right to receive, the Merger Consideration. Any such shareholder shall
instead be entitled to receive payment of the fair value of such shareholder’s
Dissenting Shares in accordance with the provisions of the ABCA; provided,
however, that all Dissenting Shares held by any shareholder who shall have
failed to perfect or who otherwise shall have withdrawn or lost such
shareholder’s rights to appraisal of such Shares under Section 4-27-1301 et seq.
shall thereupon be deemed to have been converted into, and to have become
exchangeable for, as of the Effective Time, the right to receive the Merger
Consideration, without any interest thereon, upon surrender in the manner
provided in Section 2.02 of the Certificate or Certificates that formerly
evidenced such Shares.
     (b) EBC shall give Coconut Palm (i) prompt notice of any demands received
by EBC for appraisal of any Shares, withdrawals of such demands and any other
instruments served pursuant to the ABCA and received by EBC and (ii) the
opportunity to participate in and, following the Effective Time, direct all
negotiations and proceedings with respect to demands for appraisal under the
ABCA. EBC shall not, except with the prior written consent of Coconut Palm which
consent shall not be unreasonably withheld, conditioned or delayed, make any
payment or agree to make any payment with respect to any demands for appraisal
or offer to settle or settle any such demands.
     SECTION 2.06 EBC Shareholder Representative.
     (a) In order to administer efficiently (i) the implementation of the Escrow
Agreement on behalf of the shareholders of EBC and (ii) the settlement of any
dispute with respect to the
 

2   The exercise price of Coconut Palm Stock option is calculated by solving the
following equation for Y: 2,240,000 (8.7719 – 7.50) = 3,274,853.12 (6.00 – Y)

9



--------------------------------------------------------------------------------



 



Agreement, EBC and Univision shall, prior to the Effective Time, designate one
to two Persons to act as a representative on behalf of the shareholders of EBC
(collectively, the “EBC Shareholder Representative”). By approving this
Agreement, the shareholders of EBC authorize and empower the EBC Shareholder
Representative to make such designation, approve and ratify all of the rights,
powers and authorities provided to the EBC Shareholder Representative under the
terms of this Agreement, and agree to be bound by all decisions and other
actions taken by the EBC Shareholder Representative.
     (b) The EBC Shareholder Representative shall be reimbursed for its
reasonable out of pocket expenses incurred in the performance of its duties
herein. The Major EBC Shareholders shall share such expenses pro rata based upon
pro rata Common Stock ownership (on a non-converted basis) of the Surviving
Corporation, immediately following the Effective Time. Said reimbursement shall
not be required in the event the EBC Shareholder Representative recovers such
expenses as a result of indemnification of the EBC Shareholder Representative by
the Surviving Corporation as provided in Section 6.12(h).
     (c) By their execution and/or approval of this Agreement, EBC, the Major
EBC Shareholders and the other shareholders of EBC who are not the Major EBC
Shareholders agree that from and after the Effective Time:
     (i) The EBC Shareholder Representative is authorized (a) to take all action
necessary on behalf of the shareholders of EBC in connection with the settlement
of any dispute with regard to matters pertaining to the indemnification
provisions of this Agreement and the Escrow Agreement, and (b) to give and
receive all notices required to be given under the Escrow Agreement;
     (ii) Coconut Palm shall be able to rely conclusively on the instructions
and decisions of the EBC Shareholder Representative as to any actions required
or permitted to be taken by the EBC Shareholder Representative hereunder and
under the Escrow Agreement, and no party hereunder shall have any cause of
action against Coconut Palm for any action taken by Coconut Palm in reliance
upon the instructions or decisions of the EBC Shareholder Representative;
     (iii) All actions, decisions and instructions of the EBC Shareholder
Representative shall be conclusive and binding upon all of the shareholders of
EBC and no shareholder of EBC shall have any cause of action against the EBC
Shareholder Representative for any action taken, decision made or instruction
given by the EBC Shareholder Representative under this Agreement, the Escrow
Agreement, except for fraud or willful breach of this Agreement by the EBC
Shareholder Representative;
     (iv) In taking any action hereunder and under the Escrow Agreement, the EBC
Shareholder Representative shall be protected in relying upon any notice, paper
or other document reasonably believed by it to be genuine, or upon any evidence
reasonably deemed by it, in its good faith judgment, to be sufficient; provided,
however, that the EBC Shareholder Representative shall not waive any rights with
respect to any interest of an individual shareholder of EBC if such waiver would
have the effect of disproportionately and adversely affecting such individual
shareholder of EBC as

10



--------------------------------------------------------------------------------



 



compared to the interests of the other shareholders of EBC, without the prior
consent of such adversely effected shareholder(s) of EBC; and
     (v) The EBC Shareholder Representative shall not be liable to Coconut Palm,
the Major EBC Shareholders or other shareholders of EBC (who are not the Major
EBC Shareholders) for any act performed or omitted to be performed by it in the
good faith exercise of its duties and shall be liable only in the case of fraud
or willful breach of this Agreement by the EBC Shareholder Representative. The
EBC Shareholder Representative shall not be responsible for determining or
verifying the authority of any person acting or purporting to act on behalf of
any party to this Agreement. Notwithstanding the foregoing, the EBC Shareholder
Representative shall be indemnified by the Surviving Corporation as provided in
Section 6.12 (h).
     (d) Notwithstanding the foregoing, the parties agree and acknowledge that
the foregoing appointment of the EBC Shareholder Representative by and on behalf
of Univision shall apply only with respect to Univision’s Escrowed Shares and
Univision’s rights as a holder of Common Shares of EBC and not in any other
respect or capacity.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF EBC
     EBC hereby represents and warrants to Coconut Palm as follows:
     SECTION 3.01 Organization and Qualification; Subsidiaries.
     (a) Each of EBC and each subsidiary of EBC (each a “Subsidiary”) is a
corporation, limited liability company, limited partnership or limited liability
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the requisite power and
authority and all necessary governmental approvals to own, lease and operate its
properties and to carry on its business as it is now being conducted. Each of
EBC and each Subsidiary is duly qualified or licensed as a foreign corporation
to do business, and is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary, except for such
failures to be so qualified or licensed and in good standing that would not
reasonably be expected to have a EBC Material Adverse Effect. The term “EBC
Material Adverse Effect” means any event, circumstance, development, change or
effect that, individually or in the aggregate with all other events,
circumstances, developments, changes and effects, is materially adverse to the
business, operations, assets, condition (financial or otherwise) or results of
operations of EBC and the Subsidiaries taken as a whole or would reasonably be
expected to prevent or materially delay the consummation of the Merger and the
other transactions contemplated hereby (collectively, the “Transactions”) or
prevent or materially impair or delay the ability of EBC or the Major EBC
Shareholders to perform their respective obligations hereunder; provided,
however, that none of the following shall be deemed to constitute, and none of
the following shall be taken into account in determining whether there has been,
an EBC Material Adverse Effect: any adverse change, event, condition,
development, or effect arising from or relating to (i) general business or
economic conditions, (ii) national or international

11



--------------------------------------------------------------------------------



 



political or social conditions, (iii) changes in laws, rules, regulations,
orders, or other binding directives issued by any Governmental Authority, or
(iv) any public announcement concerning, or the taking of any action
contemplated by this Agreement and the other agreements contemplated herein.
     (b) A true and complete list of all the Subsidiaries, together with the
jurisdiction of organization of each Subsidiary and the percentage of the
outstanding capital stock or other equity interests of each Subsidiary owned by
EBC, each other Subsidiary and any other person, is set forth in Section 3.01(b)
of the disclosure schedule delivered by EBC to Coconut Palm as provided in
Section 7.02(o)(2) (the “EBC Disclosure Schedule”).
     (c) Section 3.01(c) of the EBC Disclosure Schedule lists any and all
Persons of which EBC directly or indirectly owns an equity or similar interest,
or an interest convertible into or exchangeable or exercisable for an equity or
similar interest, of less than 50% (collectively, the “Investments”). Except as
set forth at Section 3.01(c) of the EBC Disclosure Schedule, EBC or a
Subsidiary, as the case may be, owns all Investments free and clear of all Liens
(save and except (i) restrictions imposed by applicable federal and state
securities laws, and (ii) those Liens listed at Section 3.01(c) of the EBC
Disclosure Schedule), and there are no outstanding contractual obligations of
EBC or any Subsidiary permitting the repurchase, redemption or other acquisition
of any of its interest in the Investments or to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, or
provide any guarantee with respect to, any Investment.
     SECTION 3.02 Articles of Incorporation and Bylaws. EBC has made available
to Coconut Palm a complete and correct copy of the Articles of Incorporation and
the Bylaws or similar organizational documents, each as amended to date, of EBC
and each Subsidiary. Such Articles of Incorporation and Bylaws or similar
organizational documents are in full force and effect and no other
organizational documents are applicable or binding upon EBC or any of its
Subsidiaries. Neither EBC nor any Subsidiary is, nor has EBC been, in violation
of any of the provisions of its Articles of Incorporation or Bylaws or similar
organizational documents.
     SECTION 3.03 Capitalization; Shareholders; Books and Records.
     (a) The authorized capital stock of EBC consists of 30,000,000 shares of
authorized Class A Common Stock, 2,000,000 shares of authorized Class B Common
Stock, and 10,000,000 shares of authorized Class C common stock, and 4,000,000
shares of authorized Class A Preferred Stock.
     (b) 13,131,999 shares of Class A Common Stock, 1,349,585 shares of Class B
Common Stock and 3,991,625 shares of Class A Preferred Stock are issued and
outstanding, all of which are validly issued, fully paid and nonassessable and
are free of preemptive (or similar) rights. The 13,131,999 shares of Class A
Common Stock does not include approximately 640,000 shares of Class A Common
Stock to be issued immediately prior to the Closing to Arkansas Media, LLC in
accordance with the terms of the EBC Arkansas Media Settlement Agreement, and
30,000 shares of Class A Common Stock to be issued immediately prior to the
Closing to the Lakeside Group, LLC. 2,169,045 shares of Class A Common Stock,
266,667 shares of Class B Common Stock, and 0 shares of Class A Preferred Stock
are held in the

12



--------------------------------------------------------------------------------



 



treasury of EBC. No shares of capital stock of EBC are held by the Subsidiaries.
An aggregate of 2,240,000 shares of Class A Common Stock are issuable upon
exercise of outstanding EBC Stock Options granted under EBC’s Stock Option Plans
in Section 3.03 of the EBC Disclosure Schedule along with exercise prices and
vesting schedules (collectively the “EBC Stock Option Plans”). 16,868,001 shares
of Class A Common Stock, 1,733,333 shares of Class B Common Stock and 8,375
shares of Class A Preferred Stock are available for future issuance in
connection with the EBC Stock Option Plans (including shares reserved pursuant
to outstanding EBC stock options). EBC does not have a “poison pill” or similar
shareholder rights plan. Except as set forth in Section 3.03(b) (of EBC
Disclosure Schedule), in EBC’s Articles of Incorporation, as amended, or at
Section 3.03 of EBC Disclosure Schedule, there are no (i) options, warrants or
other rights, agreements, arrangements or commitments of any character relating
to the issued or unissued capital stock of EBC or any Subsidiary or obligating
EBC or any Subsidiary to issue or sell any shares of capital stock of, or other
equity interests in, EBC or any Subsidiary, (ii) voting securities of EBC or
securities convertible, exchangeable or exercisable for shares of capital stock
or voting securities of EBC, or (iii) equity equivalents, interests in the
ownership or earnings of EBC or any Subsidiary or similar rights. Except as set
forth at Section 3.03 of the EBC Disclosure Schedule, there are no outstanding
contractual obligations of EBC or any Subsidiary to repurchase, redeem or
otherwise acquire any shares of Common Stock or any capital stock of any
Subsidiary or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in either (x) any Subsidiary (except in the
Ordinary Course of Business), or (y) any other person. Except as set forth at
Section 3.03 of the EBC Disclosure Schedule, none of EBC, any Subsidiary or any
Major EBC Shareholder is a party to any shareholders’ agreement, voting trust
agreement or registration rights agreement relating to any equity securities of
EBC or any Subsidiary or any other Contract relating to disposition, voting or
dividends with respect to any equity securities of EBC or of any Subsidiary.
     (c) Each outstanding share of capital stock, each limited liability company
membership interest and each partnership interest of each Subsidiary, as
applicable, is duly authorized, validly issued, fully paid and nonassessable and
was issued free of preemptive (or similar) rights, and each such share or
interest is owned by EBC or another Subsidiary free and clear of all options,
rights of first refusal, agreements, limitations on EBC’s or any Subsidiary’s
voting, dividend or transfer rights, charges and other encumbrances or Liens of
any nature whatsoever (save and except (i) restrictions imposed under applicable
federal and state securities laws, and (ii) those liens disclosed at
Section 3.03 of the EBC Disclosure Schedule).
     (d) As of the date of this Agreement and as of the Closing Date, the
aggregate Indebtedness of EBC and the Subsidiaries shall not exceed
$62,000,000.00 (the “EBC Maximum Indebtedness”).
     (e) The minute books of EBC and the Subsidiaries, as previously made
available to Coconut Palm and its representatives, contain in all material
respects accurate records of all meetings of and all corporate actions or
written consents by the holders of capital stock and the directors of EBC and
the Subsidiaries, as applicable. The minute books for EBC and the Subsidiaries
made available to the Buyer for review are correct and complete in all material
respects as of the date of this Agreement, and such minute books contain the
true signatures of the persons purporting to have signed them. All material
corporate actions taken by EBC and the Subsidiaries have been duly authorized or
ratified. All accounts, books, ledgers and official and

13



--------------------------------------------------------------------------------



 



other records of EBC and the Subsidiaries accurately and fairly reflect in
reasonable detail the activities of EBC and the Subsidiaries and there are no
material inaccuracies or discrepancies of any kind contained therein. The stock
ledgers of EBC and the Subsidiaries, as previously made available to Coconut
Palm contain accurate and complete records of all issuances, transfers and
cancellations of shares of the capital stock of EBC and the Subsidiaries.
     (f) Shareholders of EBC. Section 3.03(f) of the EBC Disclosure Schedule
sets forth, with respect to EBC, the name and the number of outstanding shares
of each class of its capital stock owned of record and/or beneficially by, each
shareholder of EBC as of the close of business on the date of this Agreement. As
of the date hereof, the Major EBC Shareholders constitute the holders of issued
and outstanding Shares of capital stock of EBC representing 39.16% of the
Class A Common Stock (all of which is voting common stock), 100% of the Class B
Common Stock (all of which is voting common stock) and 100% of the Preferred
Stock (which is non-voting preferred stock), all of which percentages do not
include either the 640,000 shares of Class A Common Stock to be issued
immediately prior to the Closing to Arkansas Media, LLC, or the 30,000 shares of
Class A Common Stock to be issued immediately prior to the Closing to the
Lakeside Group, LLC, each as provided above in Section 3.03(b), and except as
set forth at Section 3.03(f) of the EBC Disclosure Schedules, each of the Major
EBC Shareholders owns such Shares free and clear of all Liens, restrictions and
claims of any kind (save and except (i) restrictions imposed under applicable
federal and state securities laws, and (ii) such liens as are otherwise
disclosed at Section 3.03(f) of the EBC Disclosure Schedule). From December 31,
2005 up to and including the Most Recent Balance Sheet date, EBC has not made
any distributions to its shareholders other than ordinary and customary
salaries, payment of a recurring management fee to Arkansas Media, LLC (or its
assigns), and expense reimbursements and accrued bonuses paid. Except as
disclosed in Section 3.03 of the EBC Disclosure Schedule, EBC has paid in full
all accumulated dividends on its capital stock that were payable as of the date
hereof.
     SECTION 3.04 Authority Relative to This Agreement; Enforceability. Except
with respect to obtaining the required EBC Shareholder Approval, EBC has all
necessary corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the Transactions. Each
Major EBC Shareholder has all necessary power, legal capacity, right and
authority to execute and deliver this Agreement, to perform his/its obligations
hereunder and to consummate the Transactions. The execution, delivery and
performance of this Agreement by EBC and the Major EBC Shareholders and the
consummation by EBC and the Major EBC Shareholders of the Transactions have been
duly and validly authorized by all necessary corporate action, and action on the
part of the Major EBC Shareholders and no other corporate proceedings on the
part of EBC (or proceedings on the part of the Major EBC Shareholders) are
necessary to authorize this Agreement or to consummate the Transactions (other
than, with respect to the Merger, EBC Shareholder Approval, as described in
Section 3.19 below, and the filing and recordation of appropriate merger
documents as required by the ABCA). This Agreement has been duly and validly
executed and delivered by EBC and the Major EBC Shareholders and, assuming the
due authorization, execution and delivery by Coconut Palm, constitutes a legal,
valid and binding obligation of EBC and the Major EBC Shareholders, enforceable
against EBC and the Major EBC Shareholders in accordance with its terms, subject
to the effect of any applicable bankruptcy, insolvency (including all laws
relating

14



--------------------------------------------------------------------------------



 



to fraudulent transfers), reorganization, moratorium or similar laws affecting
creditors’ rights generally and subject to the effect of general principles of
equity.
     SECTION 3.05 No Conflict; Required Filings and Consents.
     (a) The execution and delivery of this Agreement by EBC and the Major EBC
Shareholders do not, and the performance of this Agreement by EBC and the Major
EBC Shareholders and the consummation by them of the Transactions will not,
(i) conflict with or violate the Articles of Incorporation or Bylaws (or similar
organizational documents) of EBC or any Subsidiary, (ii) assuming that all
consents, approvals and other authorizations described in Section 3.05(b) have
been obtained and that all filings and other actions described in
Section 3.05(b) have been made or taken, conflict with or violate any statute,
law, ordinance, regulation, rule, code, executive order, judgment, decree or
other order (“Law”) applicable to EBC or any Subsidiary or by which any property
or asset of EBC or any Subsidiary is bound or affected, or (iii) assuming that
all consents, approvals and other authorizations described in Section 3.05(b)
have been obtained result in any breach or violation of or constitute a default
(or an event which, with notice or lapse of time or both, would become a
default) under, require consent or result in a material loss of a material
benefit under, give rise to a right or obligation to purchase or sell assets or
securities under, give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
property or asset of EBC or any Subsidiary pursuant to, any note, bond,
mortgage, indenture, contract (written or oral), agreement, lease, license,
permit, franchise or other binding commitment, instrument or obligation (each, a
“Contract”) to which EBC or any Subsidiary is a party or by which EBC or a
Subsidiary or any property or asset of EBC or any Subsidiary is bound or
affected, except, with respect to clauses (ii) and (iii), for any such
conflicts, violations, breaches, defaults or other occurrences which would not
reasonably be expected to have a EBC Material Adverse Effect.
     (b) The execution and delivery of this Agreement by EBC and the Major EBC
Shareholders do not, and the performance of this Agreement by EBC and the
consummation by EBC of the Transactions will not, require any consent, approval,
authorization or permit of, or filing with or notification to, either (1) any
supranational, national, provincial, federal, state or local government,
regulatory or administrative authority, or any court, tribunal, or judicial or
arbitral body (a “Governmental Authority”) or (2) any other Person, except for
(i) the filing and recordation of appropriate merger documents as required by
the DGCL, ABCA and appropriate documents with the relevant authorities of other
states in which EBC or any Subsidiary is qualified to do business, (ii) the
notification requirements of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder (the “HSR
Act”), (iii) approval from the Federal Communications Commission (the “FCC”)
with respect to a change in control in EBC as holder of broadcasting licenses
granted by the FCC (collectively the “FCC License”); and (iv) the consent and/or
approval of those Persons set forth at Section 3.05(b) of EBC Disclosure
Schedule.
     SECTION 3.06 Permits; Compliance. Each of EBC and each Subsidiary is in
possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exceptions, consents, certificates, approvals and
orders of any Governmental Authority (including without limitation the FCC)
necessary for each such entity to own, lease and operate its properties and
broadcasting stations or to carry on its business as it is now being

15



--------------------------------------------------------------------------------



 



conducted (the “EBC Permits”). Each of the material EBC Permits is set forth in
Section 3.06 of the EBC Disclosure Schedule. No suspension or cancellation of
any of the EBC Permits is pending or, to the knowledge of EBC, threatened. Each
of EBC and each Subsidiary is in compliance, in all material respects, with
(a) any Law applicable to such entity or by which any property or asset of such
entity is bound or affected, and (b) any Contract or EBC Permit to which such
entity is a party or by which such entity or any property or asset of such
entity is bound.
     SECTION 3.07 Financial Statements; Undisclosed Liabilities.
     (a) Each of the consolidated financial statements of EBC since December 31,
2002 (including, in each case, any notes thereto) was prepared in accordance
with United States generally accepted accounting principles (“GAAP”) applied on
a consistent basis throughout the periods indicated (except as may be indicated
in the notes thereto) and each fairly presents, in all material respects, the
consolidated financial position, results of operations and cash flows of EBC and
its consolidated Subsidiaries as at the respective dates thereof and for the
respective periods indicated therein (subject, in the case of unaudited
statements, to normal and recurring year-end adjustments and the omission of
footnotes and other presentation items required by GAAP). All of the
Subsidiaries are consolidated for accounting purposes.
     (b) Financial Statements. EBC has attached as Section 3.07(b) of the
Disclosure Schedule, the following financial statements (collectively the
“Financial Statements”): (i) EBC’s consolidated audited balance sheet and
statements of income, shareholders’ equity and cash flows as of and for the
three years ended December 31, 2005 (the “Most Recent Fiscal Year End”), and
(ii) EBC’s consolidated unaudited balance sheet and statements of income and
cash flows and all other relevant interim periods (collectively, the “Most
Recent Financial Statements”) as of and for the period beginning January 1, 2006
and ended February 28, 2006 the (“Most Recent Fiscal Month End”) (with the
balance sheet contained therein as of February 28, 2006 referred to herein as
the “Most Recent Balance Sheet” and February 28, 2006, referred to herein as the
“Most Recent Balance Sheet Date”). The Financial Statements have been prepared
in accordance with GAAP, consistently applied, throughout the periods covered
thereby and present fairly in all material respects the financial condition of
EBC and its assets and liabilities as of such dates and the results of
operations of EBC for such periods; provided, that, the Most Recent Financial
Statements are subject to normal year-end audit adjustments (which in the
aggregate are not material) and omit footnotes and other presentation items
which are required by GAAP. The books and records of EBC fully and fairly
reflect in all material respects all of its transactions, properties, assets and
liabilities. The Financial Statements reflect all adjustments necessary for a
fair presentation of the financial information contained therein.
     (c) Undisclosed Liabilities. Except as set forth at Section 3.07(c) of EBC
Disclosure Schedule, EBC does not have any liabilities or obligations, whether
accrued, absolute, contingent or otherwise, except (i) to the extent reflected
or taken into account in the Most Recent Balance Sheet and not heretofore paid
or discharged, (ii) liabilities incurred in the Ordinary Course of Business
since the date of the Most Recent Balance Sheet (none of which relates to breach
of contract, breach of warranty, tort, infringement or violation of law, or
which arose out of any action, suit, claim, governmental investigation or
arbitration proceeding), (iii) normal accruals, reclassifications, and audit
adjustments which would be reflected on an audited financial

16



--------------------------------------------------------------------------------



 



statement and which would not be material in the aggregate, and (iv) liabilities
incurred in the Ordinary Course of Business prior to the date of the Most Recent
Balance Sheet which, in accordance with GAAP consistently applied, were not
required to be recorded thereon.
     SECTION 3.08 Information Supplied. None of the information included or
incorporated by reference in the proxy statement and related materials used by
EBC to obtain EBC Shareholder Approval will contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
     SECTION 3.09 Absence of Certain Changes or Events. Except as set forth at
Section 3.09 of the EBC Disclosure Schedule, since February 28, 2006, there has
not been any event, circumstance, change, development or effect that,
individually or in the aggregate, has had or would reasonably be expected to
have, a EBC Material Adverse Effect. Since February 28, 2006, and prior to the
date of this Agreement, except as expressly contemplated by this Agreement or as
otherwise disclosed at Section 3.09 of the EBC Disclosure Schedule, (a) EBC and
the Subsidiaries have conducted their businesses only in the Ordinary Course of
Business and in a manner consistent with past practice, and (b) neither EBC nor
any Subsidiary has:
     (i) amended or otherwise changed its Articles of Incorporation or Bylaws or
similar organizational documents;
     (ii) declared, set aside, made or paid any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock, except for dividends or other distributions by any Subsidiary
only to EBC or any direct or indirect wholly owned Subsidiary;
     (iii) reclassified, combined, split, subdivided or redeemed, or purchased
or otherwise acquired, directly or indirectly, any of its capital stock;
     (iv) increased the compensation payable or to become payable or the
benefits provided to its directors, officers or employees, except for increases
in the Ordinary Course of Business and in a manner consistent with past
practice, or granted any severance or termination pay to, or entered into any
employment, bonus, change of control or severance agreement with, any director
or officer or, except in the Ordinary Course of Business in a manner consistent
with past practice, any other employee of EBC or of any Subsidiary;
     (v) suffered any damage, destruction or loss (whether or not covered by
insurance), other than in the Ordinary Course of Business;
     (vi) made any change in financial or Tax accounting methods or practices
materially affecting its assets, liabilities or business, except insofar as may
have been required by a change in GAAP;
     (vii) made any acquisition or disposition of any real property or any
portion of its business;

17



--------------------------------------------------------------------------------



 



     (viii) made any material tax election or settled or compromised any
material United States federal, state or local income tax liability; or
     (ix) announced an intention, entered into any formal or informal agreement
or otherwise made a commitment, to do any of the foregoing.
     SECTION 3.10 Absence of Litigation. Except as set forth at Section 3.10 of
the EBC Disclosure Schedule, there is no litigation, suit, claim, action,
proceeding, hearing, petition, grievance, complaint or investigation (an
“Action”) pending or, to the knowledge of EBC, threatened against EBC or any
Subsidiary, or any property or asset of EBC or any Subsidiary, before any
Governmental Authority or arbitrator. As of the date of this Agreement, no
officer or director of EBC is a defendant in any Action in connection with his
status as an officer or director of EBC or any Subsidiary. Other than pursuant
to Articles of Incorporation, Bylaws or other organizational documents, no
Contract between EBC or any Subsidiary and any current or former director or
officer exists that provides for indemnification. Neither EBC nor any Subsidiary
nor any property or asset of EBC or any Subsidiary is subject to any continuing
order of, consent decree, settlement agreement or other similar written
agreement with, or, to the knowledge of EBC, continuing investigation by, any
Governmental Authority, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority.
     SECTION 3.11 Labor and Employment Matters; Employee Benefit Plans.
     (a) Section 3.11(a) of the EBC Disclosure Schedule sets forth the name of
each of the employees of EBC (“Employees”) and the aggregate amount of accrued
and unpaid vacation pay for all Employees through February 28, 2006. EBC and its
Subsidiaries are not a party to or bound by any collective bargaining agreement
or any other agreement with a labor union, and, to EBC’s knowledge, there has
been no effort by any labor union during the 24 months prior to the date hereof
to organize any employees of EBC and its Subsidiaries into one or more
collective bargaining units. There is no pending or, to EBC’s knowledge,
threatened labor dispute, strike or work stoppage which affects or which may
affect the business of EBC and its Subsidiaries or which may interfere with its
continued operations. Except as set forth in Section 3.11(a) of the EBC
Disclosure Schedule, neither EBC, its Subsidiaries, nor any agent,
representative or employee thereof has within the last 24 months committed any
unfair labor practice as defined in the National Labor Relations Act, as
amended, and there is no pending or, to EBC’s knowledge, threatened charge or
complaint against EBC and its Subsidiaries by or with the National Labor
Relations Board or any representative thereof. There has been no strike, walkout
or work stoppage or known threat of union activity involving any of the
employees of EBC and its Subsidiaries during the 24 months prior to the date
hereof. EBC has no knowledge that any executive or key employee or group of
employees has any plans to terminate his, her or their employment with EBC and
its Subsidiaries as a result of the transactions contemplated hereby or
otherwise. Except as described at Section 3.11(a) of the EBC Disclosure
Schedule, each of EBC and its Subsidiaries has complied in all material respects
with applicable laws, rules and regulations relating to employment, civil rights
and equal employment opportunities, including but not limited to, the Civil
Rights Act of 1964, the Fair Labor Standards Act, and the Americans with
Disabilities Act, as amended.

18



--------------------------------------------------------------------------------



 



     (b) Section 3.11(b) of the EBC Disclosure Schedule lists all employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and all bonus, stock option, stock
purchase, restricted stock, incentive, deferred compensation, retiree medical or
life insurance, supplemental retirement, severance or other benefit plans,
programs or arrangements, and all employment, termination, severance or other
contracts or agreements to which EBC or any Subsidiary is a party, with respect
to which EBC or any Subsidiary has any obligation or which are maintained,
contributed to or sponsored by EBC or any Subsidiary for the benefit of any
current or former employee, consultant, officer or director of EBC or any
Subsidiary (collectively, the “Plans”). EBC has made available to Coconut Palm a
true and complete copy of each Plan and has made available to Coconut Palm a
true and complete copy of (where applicable) (A) each trust or funding
arrangement prepared in connection with each such Plan, (B) the two most
recently filed annual reports on Internal Revenue Service (“IRS”) Form 5500,
(C) the most recently received IRS determination letter for each such Plan,
(D) the two most recently prepared actuarial reports and financial statements in
connection with each such Plan, and (E) the most recent summary plan description
and any material written communications (or a description of any material oral
communications) by EBC or the Subsidiaries to any current or former employees,
consultants, or directors of EBC or any Subsidiary concerning the extent of the
benefits provided under a Plan.
     (c) Except as described at Section 3.11(c) of the EBC Disclosure Schedule,
neither EBC nor any Subsidiary has now or any time contributed to, sponsored, or
maintained (i) a pension plan (within the meaning of Section 3(2) of ERISA)
subject to Section 412 of the Code or Title IV of ERISA; (ii) a multiemployer
plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA) (a
“Multiemployer Plan”); or (iii) a single employer pension plan (within the
meaning of Section 4001(a)(15) of ERISA) for which EBC or any Subsidiary could
incur liability under Section 4063 or 4064 of ERISA (a “Multiple Employer
Plan”). No Plan exists that could result in the payment to any present or former
employee, director or consultant of EBC or any Subsidiary of any money or other
property or accelerate or provide any other rights or benefits to any current or
former employee of EBC or any Subsidiary as a result of the consummation of the
Transactions (whether alone or in connection with any subsequent event). There
is no contract, plan or arrangement (written or otherwise) covering any current
or former employee of EBC or any Subsidiary that, individually or collectively,
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G of the United States Internal Revenue Code
of 1986, as amended (the “Code”).
     (d) With respect to the Plans, no event has occurred and to EBC’s
knowledge, there exists no condition or set of circumstances, in connection with
which EBC or any Subsidiary could reasonably be expected to be subject to any
actual or contingent liability under the terms of such Plan or any applicable
Law which would reasonably be expected to have a EBC Material Adverse Effect.
     (e) Each Plan that is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter or prototype opinion letter
from the IRS covering all of the provisions applicable to the Plan for which
determination letters or prototype opinion letters are currently available that
the Plan is so qualified and each trust established in connection with any Plan
which is intended to be exempt from federal income taxation under Section 501(a)
of

19



--------------------------------------------------------------------------------



 



the Code is so exempt, and, to the knowledge of EBC, no circumstance exists that
could reasonably be expected to result in the revocation of such exemption.
     (f) Except as described at Section 3.11(f) of the EBC Disclosure Schedule,
(i) each Plan has been established and administered in accordance with its
terms, and in compliance with the applicable provisions of ERISA, the Code and
other applicable Laws, except to the extent such noncompliance, individually or
in the aggregate, would not reasonably be expected to have a EBC Material
Adverse Effect, and (ii) no Plan provides retiree welfare benefits, and neither
EBC nor any Subsidiary has any obligation to provide any retiree welfare
benefits other than as required by Section 4980B of the Code.
     (g) With respect to any Plan, (i) no Actions (other than routine claims for
benefits in the ordinary course) are pending or, to the knowledge of EBC,
threatened, that would reasonably be expected to have a EBC Material Adverse
Effect, (ii) to the knowledge of EBC, no facts or circumstances exist that could
reasonably be expected to give rise to any such Actions, and (iii) no
administrative investigation, audit or other administrative proceeding by the
Department of Labor, the IRS or other Governmental Authority is pending, in
progress or, to the knowledge of EBC, threatened.
     SECTION 3.12 Real Property; Title to Assets.
     (a) Section 3.12(a) of the EBC Disclosure Schedule lists each parcel of
real property (including submerged land) currently owned by EBC or any
Subsidiary and sets forth EBC or the applicable Subsidiary owning such
properties (collectively, the “Owned Real Properties”). EBC or the applicable
Subsidiary set forth on Section 3.12(a) of the EBC Disclosure Schedule owns fee
simple title to the Owned Real Properties, free and clear of all mortgages,
pledges, liens, restrictions, security interests, conditional and installment
sale agreements, encumbrances, charges or other claims of third parties of any
kind, including any easement, right of way or other encumbrance to title, or any
option, right of first refusal, or right of first offer (collectively, “Liens”),
other than (i) Liens for current taxes and assessments not yet due and payable,
(ii) inchoate mechanics’ and materialmen’s Liens for construction in progress,
(iii) to the extent such Liens would not reasonably be expected to have a EBC
Material Adverse Effect, (A) workmen’s, repairmen’s, warehousemen’s and
carriers’ Liens arising in the Ordinary Course of Business of EBC or such
Subsidiary consistent with past practice, (B) all matters of record, (C) all
Liens and other imperfections of title and encumbrances that are typical for the
applicable property type and locality and which would not reasonably be expected
to materially interfere with the conduct of the business of EBC in the Ordinary
Course of Business, and (iv) those Liens listed at Section 3.12(a) of the EBC
Disclosure Schedule, (collectively, “Permitted Liens”). None of the Properties
is subject to any governmental decree or order to be sold nor is being
condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefore, nor, to the knowledge of EBC, has any
such condemnation, expropriation or taking been proposed. Neither EBC nor any
Subsidiary has violated any material covenants, conditions or restrictions
affecting any Properties (as defined below) which violations would reasonably be
expected to have a EBC Material Adverse Effect.
     (b) Section 3.12(b) of the EBC Disclosure Schedule lists each parcel of
real property (including submerged land) currently leased or subleased by EBC or
any Subsidiary but only to

20



--------------------------------------------------------------------------------



 



the extent that such applicable lease agreement is required to be listed at
Section 3.16(a) of the EBC Disclosure Schedule (collectively, the “Leased
Properties”; the Leased Properties, together with the Owned Real Properties,
collectively, the “Properties”) and sets forth the corporate entity holding such
leasehold interest, with the name of the lessor and the date of the lease,
sublease, assignment of the lease, any guaranty given or leasing commissions
remaining payable by EBC or any Subsidiary in connection therewith and each
material amendment to any of the foregoing (collectively, the “Lease
Documents”). EBC or the applicable Subsidiary set forth on Section 3.12(b) of
the EBC Disclosure Schedule owns a valid leasehold interest in the Leased
Properties, free and clear of all Liens other than Permitted Liens. True,
correct and complete copies of all Lease Documents have been delivered to
Coconut Palm. Each of the Lease Documents is valid, binding and in full force
and effect as against EBC or the Subsidiaries and, to EBC’s knowledge, as
against the other party thereto. Neither EBC nor any Subsidiary has received
written notice under any of the Lease Documents of any default, and, to EBC’s
knowledge, no event has occurred which, with notice or lapse of time or both,
would constitute a material default by EBC or the applicable Subsidiaries.
     (c) There are no latent defects or adverse physical conditions affecting
any Property or the improvements thereon, other than those that would not
reasonably be expected to have a EBC Material Adverse Effect.
     (d) Except as set forth at Section 3.12(d) of the EBC Disclosure Schedule,
valid policies of title insurance or title commitments for which premiums have
been paid (collectively, the “Title Policies”) have been issued insuring EBC or
the applicable Subsidiary’s fee simple title to the Properties owned by EBC or
the applicable Subsidiaries in amounts at least equal to the purchase price
thereof paid by EBC or the applicable Subsidiary, subject only to Permitted
Liens. No claim has been made against any Title Policies. EBC and the
Subsidiaries have not received any written notice and are not otherwise aware
that the Title Policies are not in full force and effect.
     (e) Section 3.12(e) of the EBC Disclosure Schedule lists each Property
which is under construction as of the date hereof, and each FCC Construction
Permit with respect to any such Property.
     (f) EBC or the Subsidiaries own all material furniture, fixtures,
equipment, operating supplies and other personal property (the “Personal
Property”) necessary for the operation of EBC’s business as historically
conducted, subject to no Liens except as set forth in Section 3.12(f) of EBC
Disclosure Schedule. Section 3.12(f) of the EBC Disclosure Schedule sets forth a
complete and accurate list of all the material items of equipment, machinery,
computers, chattels, tools, parts, machine tools, furniture, furnishings and
fixtures, owned by EBC or the Subsidiaries. Such Schedule sets forth a complete
and accurate list of the material items of equipment leased by EBC or the
Subsidiaries. Except as set forth at Section 3.12(f) of the EBC Disclosure
Schedule, EBC or the Subsidiaries has good title to the items described in such
Schedule and valid and subsisting leasehold rights to such items as are being
leased by it free and clear of all encumbrances. Such Section also sets forth a
complete and accurate list of the leased vehicles. All Personal Property owned
by EBC or the Subsidiaries at any location at which it provides service was
properly installed and has a useful life at least as long as on EBC’s financial
statement.

21



--------------------------------------------------------------------------------



 



     SECTION 3.13 Intellectual Property.
     (a) (i) The conduct of the business of EBC and the Subsidiaries, as
currently conducted, does not infringe upon or misappropriate the Intellectual
Property rights of any third party, and no claim has been asserted to EBC or any
Subsidiary that the conduct of the business of EBC and the Subsidiaries as
currently conducted infringes upon or may infringe upon or misappropriates the
Intellectual Property rights of any third party; (ii) with respect to each item
of Intellectual Property that is owned by EBC or a Subsidiary (“Owned
Intellectual Property”) (each as listed at Section 3.13 of the EBC Disclosure
Schedule), EBC or a Subsidiary is the owner of the entire right, title and
interest in and to such Owned Intellectual Property and is entitled to use such
Owned Intellectual Property in the continued operation of its respective
business; (iii) with respect to each item of Intellectual Property that is
licensed to or otherwise held or used by EBC or a Subsidiary (“Licensed
Intellectual Property”) (each as listed at Section 3.13 of the EBC Disclosure
Schedule), EBC or a Subsidiary has the right to use such Licensed Intellectual
Property in the continued operation of its respective business in accordance
with the terms of the license agreement governing such Licensed Intellectual
Property; (iv) none of the Owned Intellectual Property has been adjudged invalid
or unenforceable in whole or in part and, to the knowledge of EBC, the Owned
Intellectual Property is valid and enforceable; (v) to the knowledge of EBC, no
person is engaging in any activity that infringes upon the Owned Intellectual
Property; (vi) to the knowledge of EBC, each license of the Licensed
Intellectual Property is valid and enforceable, is binding on all parties to
such license, and is in full force and effect; (vii) to the knowledge of EBC, no
party to any license of the Licensed Intellectual Property is in breach thereof
or default thereunder; (viii) EBC has taken all reasonable actions (including
executing non-disclosure and intellectual property assignment agreements) to
protect, preserve and maintain the Owned Intellectual Property; and (ix) neither
the execution of this Agreement nor the consummation of any Transaction shall
adversely affect any of EBC’s rights with respect to the Owned Intellectual
Property or the Licensed Intellectual Property.
     (b) For purposes of this Agreement, “Intellectual Property” means
(i) United States patents, patent applications and statutory invention
registrations, (ii) trademarks, service marks, trade dress, logos, trade names,
corporate names, domain names and other source identifiers, and registrations
and applications for registration thereof, (iii) copyrightable works,
copyrights, and registrations and applications for registration thereof,
(iv) all items of software, knowledgeable or other computer program of whatever
name and (v) confidential and proprietary information, including trade secrets
and know-how.
     SECTION 3.14 Taxes.
     (a) EBC and the Subsidiaries (i) have timely filed or caused to be filed or
will timely file or cause to be filed (taking into account any extension of time
to file granted or obtained) all Tax Returns required to be filed by them, and
all such filed Tax Returns are true, correct and complete in all material
respects; and (ii) have timely paid or will timely pay all amounts of Taxes due
and payable except to the extent that such Taxes are being contested in good
faith and for which EBC or the appropriate Subsidiary has set aside adequate
reserves in accordance with GAAP. All amounts of Taxes required to have been
withheld by or with respect to EBC and its the Subsidiaries have been or will be
timely withheld and remitted to the applicable taxing authority.

22



--------------------------------------------------------------------------------



 



     (b) There are no pending or, to the knowledge of EBC, threatened audits,
examinations, investigations or other proceedings in respect of any Tax or Tax
matter of EBC or any Subsidiary. No deficiency for any amount of Tax has been
asserted or assessed by any taxing authority in writing against EBC or any
Subsidiary, which deficiency has not been satisfied by payment, settled or been
withdrawn or contested in good faith and for which EBC or the appropriate
Subsidiary has set aside adequate reserves in accordance with GAAP. There are no
Tax liens on any assets of EBC or any Subsidiary (other than any liens for Taxes
not yet due and payable or for taxes being contested in good faith, in each case
provided that adequate reserves have been made therefor in accordance with
GAAP). Neither EBC nor any Subsidiary is subject to any accumulated earnings tax
or personal holding company tax.
     (c) Neither EBC nor any Subsidiary has made or is obligated to make any
payment that would not be deductible pursuant to Section 162(m) of the Code.
     (d) There are no pending or, to the knowledge of EBC, potential claims for
indemnity (other than customary indemnity under credit or any other agreements
or arrangements) against EBC or any Subsidiary (other than against each other)
under any indemnification, allocation or sharing agreement with respect to
income Taxes.
     (e) Neither EBC nor any Subsidiary has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency (other than pursuant to extensions of time to file Tax
Returns obtained in the ordinary course).
     (f) No claim is pending by a taxing authority in a jurisdiction where EBC
or any Subsidiary does not file a Tax Return that EBC or such Subsidiary is or
may be subject to Tax by such jurisdiction.
     (g) Neither EBC nor any Subsidiary has participated in a reportable
transaction as contemplated in Treasury Regulation Section 1.6011-4.
     (h) To the knowledge of EBC, there are no proposed reassessments of any
property owned by EBC and the Subsidiaries that could result in a material
increase in the amount of any Tax to which EBC or any such Subsidiary would be
subject.
     (i) Except as set forth at Section 3.14(i) of the EBC Disclosure Schedule,
neither EBC nor any Subsidiary will be required to include any item of income
in, or exclude any item of deduction from, taxable income as a result of any
(1) adjustment pursuant to Section 481 of the Code, the regulations thereunder
or any similar provision under state or local Law, (2) “closing agreement” as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or foreign income Tax Law) executed on or prior to the Closing,
(3) intercompany transaction or excess loss account described in the Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax Law), (4) installment sale or
open transaction disposition made on or prior to the Closing, or (5) prepaid
amount received on or prior to the Closing.
     (j) Neither EBC nor any Subsidiary has made an election under Section
341(f) of the Code.

23



--------------------------------------------------------------------------------



 



     (k) Except as set forth in Section 3.14(k) of the EBC Disclosure Schedule,
neither EBC nor any Subsidiary has been a member of an affiliated group (as
defined in Section 1504 of the Code) or filed or been included in a combined,
consolidated or unitary income Tax Return (other than with respect to which EBC
was the common parent), nor is any a partner, member, owner or beneficiary of
any entity treated as a partnership or a trust for tax purposes.
     (l) Except as set forth in Section 3.14(l) of the EBC Disclosure Schedule,
neither EBC nor any Subsidiary has made any payments, is obligated to make any
payments, or will become obligated under any contract entered into on or before
the Closing Date to make any payments to employees, officers, independent
contractors, or directors of EBC or such Subsidiary, nor will any benefits
accrue or rights vest with respect to such individuals, in each case that are
contingent on a change of control of EBC or any Subsidiary.
     (m) EBC is not a “foreign person” as that term is used in Treasury
Regulation Section 1.1445-2.
     (n) None of the assets of EBC or any Subsidiary is “tax-exempt use
property” within the meaning of Section 168(h) of the Code; and none of the
assets of EBC is required to be or is being depreciated pursuant to the
alternative depreciation system under Section 168(g)(2) of the Code.
     (o) There is currently no limitation on the utilization of net operating
losses, capital losses, built-in losses, tax credits or similar items of EBC or
any Subsidiary other than the extent to which the provisions of Sections 269,
382, 383, 384 or 1502 of the Code and the Treasury Regulations thereunder (and
comparable provisions of state, local or foreign law) may apply upon
consummation of the Transactions or events subsequent thereto.
     (p) Neither EBC nor any Subsidiary has taken any action, nor does EBC or
any Subsidiary know of any fact, agreement, plan or other circumstance that is
reasonably likely to prevent the Merger from qualifying as a “reorganization”
within the meaning of Section 368 of the Code.
     (q) For purposes of this Agreement:
     (i) “Tax” or “Taxes” shall mean any and all federal, state, local and
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
taxes of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
governmental or Tax authority.
     (ii) “Tax Returns” means any and all returns, declarations, claims for
refund, or information returns or statements, reports and forms relating to
Taxes filed with any Tax authority (including any schedule or attachment
thereto) with respect to EBC or the Subsidiaries, including any amendment
thereof.

24



--------------------------------------------------------------------------------



 



     SECTION 3.15 Environmental Matters.
     (a) (i) None of EBC or any of the Subsidiaries has violated, or is in
violation of, any Environmental Law; except as would not reasonably be expected
to have a EBC Material Adverse Effect; (ii) to the knowledge of EBC, there is
and has been no presence, release or threat of release of Hazardous Substances
at, on, under or affecting (A) any of the properties currently owned, leased or
operated by EBC or any of the Subsidiaries or, during the period of EBC’s or the
Subsidiaries’ ownership, lease or operation thereof, formerly owned, leased or
operated by EBC or any of the Subsidiaries, or (B) any location at which
Hazardous Substances are present for which EBC or any of the Subsidiaries is or
is allegedly liable, under conditions in the case of either clauses (A) or
(B) that would reasonably be expected to result in a liability or obligation to
EBC or any of the Subsidiaries, or, as EBC and the Subsidiaries are currently
operated, adversely affect the revenues of EBC or any of the Subsidiaries;
(iii) EBC and the Subsidiaries have obtained and are and have been in
compliance, in all material respects, with all, and have not violated any,
required Environmental Permits; (iv) there are no written claims pending or, to
the knowledge of EBC, threatened against EBC or any of the Subsidiaries alleging
violations of or liability or obligations under any Environmental Law or
otherwise concerning the presence or release of Hazardous Substances; and
(v) none of EBC or any of the Subsidiaries has received any written notice of,
is a party to, or, to the knowledge of EBC, is reasonably likely to be affected
by any proceedings, any investigations or any agreements concerning such
matters. EBC has provided to Coconut Palm a copy of all material studies,
audits, assessments or investigations concerning compliance with, or liability
or obligations under, Environmental Law affecting EBC or any Subsidiary that is
in the possession or, to the knowledge of EBC, control of EBC or any Subsidiary.
     (b) For purposes of this Agreement:
     (i) “Environmental Laws” means any Laws (including common law) of the
United States federal, state, local, non-United States, or any other
Governmental Authority, relating to (A) releases or threatened releases of
Hazardous Substances or materials containing Hazardous Substances; (B) the
manufacture, handling, transport, use, treatment, storage or disposal of
Hazardous Substances or materials containing Hazardous Substances; or
(C) pollution or protection of the environment or human health and safety as
affected by Hazardous Substances or materials containing Hazardous Substances.
     (ii) “Environmental Permits” means any permit, license registration,
approval, notification or any other authorization pursuant to Environmental Law.
     (iii) “Hazardous Substances” means (A) those substances, materials or
wastes defined as toxic, hazardous, acutely hazardous, pollutants, contaminants,
or words of similar import, in or regulated under the following United States
federal statutes and any analogous state statutes, and all regulations
thereunder: the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Federal Insecticide, Fungicide, and Rodenticide
Act and the Clean Air Act; (B) petroleum and petroleum products, including

25



--------------------------------------------------------------------------------



 



crude oil and any fractions thereof; (C) natural gas, synthetic gas, and any
mixtures thereof; (D) polychlorinated biphenyls, asbestos, molds that could
reasonably be expected to adversely affect human health, urea formaldehyde foam
insulation and radon; and (E) any substance, material or waste regulated by any
Governmental Authority pursuant to, or that would reasonably be expected to
result in liability under, any Law in addition to those identified in (A) above
the primary purpose of which is the protection of the environment or human
health and safety as affected by environmental media.
     SECTION 3.16 Material Contracts.
     (a) Section 3.16(a) of the EBC Disclosure Schedule contains a list of the
following Contracts to which EBC or any Subsidiary is a party or by which EBC or
any Subsidiary or any of their respective properties or assets are bound or
affected as of the date hereof:
     (i) any lease of real or personal property providing for annual rentals of
$25,000 or more;
     (ii) any Contract for the purchase of materials, supplies, goods, services,
equipment or other assets that is not terminable without material penalty on
90 days notice by EBC or the Subsidiaries and that provides for or is reasonably
likely to require either (A) annual payments to or from EBC and the Subsidiaries
of $50,000 or more, or (B) aggregate payments to or from EBC and the
Subsidiaries of $50,000 or more;
     (iii) any partnership, limited liability company agreement, joint venture
or other similar agreement or arrangement relating to the formation, creation,
operation, management or control of any partnership or joint venture;
     (iv) any Contract (other than among consolidated Subsidiaries) under which
Indebtedness is outstanding or may be incurred or pursuant to which any property
or asset is mortgaged, pledged or otherwise subject to a Lien, or any Contract
restricting the incurrence of Indebtedness or the incurrence of Liens or
restricting the payment of dividends or the transfer of any Property (except,
with respect to the transfer of Leased Properties, restrictions contained in the
Lease Documents). “Indebtedness” means (A) indebtedness for borrowed money
(excluding any interest thereon), secured or unsecured (excluding trade payables
arising in the Ordinary Course of Business), (B) obligations under conditional
sale or other title retention Contracts relating to purchased property, (C)
capitalized lease obligations, (D) obligations under interest rate cap, swap,
collar or similar transactions or currency hedging transactions (valued at the
termination value thereof), and (E) guarantees of any of the foregoing of any
other person (to the extent such additional guaranteed Indebtedness is not
included within the determination of EBC’s Indebtedness pursuant to any of the
preceding provisions (A) — (D)).
     (v) any Contract which would be required to be filed as an exhibit to EBC’s
Annual Report on Form 10-K pursuant to Item 601(b)(10) of Regulation S-K under
the Securities Act of 1933, as amended (the “Securities Act”) if EBC were a
reporting company thereunder ;

26



--------------------------------------------------------------------------------



 



     (vi) any Contract that purports to limit in any material respect the right
of EBC or the Subsidiaries (A) to engage in any line of business, or (B) to
compete with any person or operate in any location;
     (vii) any Contract to which EBC or any of its Subsidiaries has continuing
indemnification obligations or potential liability under any purchase price
adjustment;
     (viii) any Contract providing for the sale or exchange of, or option to
sell or exchange, any Property, or for the purchase or exchange of, or option to
purchase or exchange, any real estate;
     (ix) any Contract for the acquisition or disposition, directly or
indirectly (by merger or otherwise), of assets (other than Contracts referenced
in clause (viii) of this Section 3.16(a)) or capital stock or other equity
interests of another person;
     (x) any Contract pursuant to which EBC or any of the Subsidiaries manages
any real property;
     (xi) other than Contracts for ordinary repair and maintenance, any Contract
relating to the development or construction of, or additions or expansions to,
the Properties, under which EBC or any of the Subsidiaries has, or expects to
incur, an obligation in excess of $50,000 in the aggregate;
     (xii) any advertising or other promotional Contract providing for payment
by EBC or any Subsidiary of $50,000 or more;
     (xiii) any license, royalty or other Contract concerning Intellectual
Property which is material to EBC and the Subsidiaries; and
     (xiv) any Contract (other than Contracts referenced in clauses (i) through
(xiii) of this Section 3.16(a)) which by its terms calls for payments by EBC and
the Subsidiaries in excess of $50,000.
(the Contracts described in clauses (i) through (xiv) and those required to be
identified in Sections 3.11(b), 3.12(b) and 3.16(c) of the EBC Disclosure
Schedule, in each case together with all exhibits and schedules thereto being,
the “Material Contracts”).
     (b) (i) Neither EBC nor any Subsidiary is and, to EBC’s knowledge, no other
party is in material breach or violation of, or default under, any Material
Contract, (ii) none of EBC or any of the Subsidiaries have received any claim of
default or notice of cancellation under any such agreement, and (iii) to EBC’s
knowledge, no event has occurred which would result in a breach or violation of,
or a default under, any Material Contract (in each case, with or without notice
or lapse of time or both). Each Material Contract is valid, binding and
enforceable in accordance with its terms and is in full force and effect. EBC
has made available to Coconut Palm true and complete copies of all Material
Contracts, including any amendments thereto.

27



--------------------------------------------------------------------------------



 



     (c) There are no Contracts or transactions between EBC or any Subsidiary,
on the one hand, and any (i) officer or director of EBC or any Subsidiary,
(ii) record or beneficial owner of five percent or more of the voting securities
of EBC, or (iii) associate (as defined in Rule 12b-2 under the Exchange Act) or
affiliate of any such officer, director or record or beneficial owner, on the
other hand, except those of a type available to employees generally, other than
as set forth on Section 3.16(c) of the Disclosure Schedule. After the Closing,
EBC shall have the option to continue to use any facility owned by the foregoing
parties.
     (d) Accounts Receivable. The accounts receivable of EBC, as of the Most
Recent Fiscal Month End, taken as a whole, are properly reflected on the books
and records of EBC in accordance with GAAP consistently applied, are validly and
legally binding, and arose in the Ordinary Course of Business from bona fide
transactions. Except as set forth in Section 3.16(d) of the Disclosure Schedule,
such accounts receivable are current and are reasonably expected to be collected
within six months of the date hereof without set off or counterclaim, except to
the extent of any bad debt reserve as of the applicable date.
     (e) Guarantees. Except as set forth on Section 3.16(e) of the EBC
Disclosure Schedule, EBC is not a guarantor or otherwise responsible for any
liability or obligation (including Indebtedness) of any other Person (excluding
any Subsidiary or Affiliate).
     (f) Banks and Depositories. Section 3.16(f) of the Disclosure Schedule sets
forth: (i) a list of the name and address of each bank, savings and loan or
other financial institution in which EBC has an account or safe deposit box;
(ii) the identity of each such account or safe deposit box; (iii) the names of
all Persons authorized to draw on each account and to have access to each safe
deposit box; and (iv) the number of signatures required for any withdrawals
therefrom.
     (g) Customer Lists and Recurring Revenue. Section 3.16(g) of the EBC
Disclosure Schedule is a true correct and complete list of the largest twenty
(20) existing customers (collectively, the “Customers”) of EBC (based on fiscal
year 2005 gross revenues) who have entered into valid and enforceable agreements
with EBC and who in aggregate represent approximately 10.23% of fiscal year 2005
gross revenues. True, correct and complete copies of such agreements have been
furnished by EBC to Coconut Palm. No customer of EBC as of the date of this
agreement accounts for more than 5.00% of EBC’s annual revenue.
     (h) Names; Prior Acquisitions; Business Locations. All names under which
EBC does business as of the date hereof are specified on Section 3.16(h) of the
Disclosure Schedule. Except as set forth on Section 3.16(h) of the EBC
Disclosure Schedule, during the five (5) year period preceding the date of this
Agreement, EBC and its Subsidiaries have not changed its name or used any
assumed or fictitious name, or been the surviving entity in a merger, acquired
any business or changed its principal place of business or chief executive
office, within the past three years. As of the date hereof, EBC and its
Subsidiaries have no office or place of business other than as identified on
Section 3.16(h) of the EBC Disclosure Schedule and EBC’s principal places of
business and chief executive offices are indicated on Section 3.16(h) of the EBC
Disclosure Schedule, and, except for equipment leased to customers in the
Ordinary Course of Business, all locations where the equipment, inventory,
chattel paper and books and records of EBC is located as of the date hereof are
fully identified on Section 3.16(h) of the EBC Disclosure Schedule.

28



--------------------------------------------------------------------------------



 



     SECTION 3.17 Insurance. Section 3.17 of the EBC Disclosure Schedule sets
forth a complete and correct list of all material insurance policies owned or
held by EBC and each Subsidiary, true and complete copies of which have been
made available to Coconut Palm. With respect to each such insurance policy:
(a) the policy is legal, valid, binding and enforceable in accordance with its
terms and, except for policies that have expired under their terms in the
ordinary course, is in full force and effect; (b) neither EBC nor any Subsidiary
is in breach or default (including any such breach or default with respect to
the payment of premiums or the giving of notice), and no event has occurred
which, with notice or the lapse of time, would constitute such a breach or
default, or permit termination or modification, under the policy; (c) to the
knowledge of EBC, no insurer on the policy has been declared insolvent or placed
in receivership, conservatorship or liquidation; (d) no notice of cancellation
or termination has been received; and (e) the policy is sufficient for
compliance with all requirements of Law and of all Contracts to which EBC or the
Subsidiaries are parties or otherwise bound.
     SECTION 3.18 FCC Representation. The licenses comprising the FCC License
are set forth in Section 3.06 of the EBC Disclosure Schedule. EBC will use all
commercially reasonable efforts to obtain any approvals or provide any notices
required under the FCC License as a result of this Agreement and to its
knowledge has no reason to believe that the FCC will not provide the requisite
approval.
     SECTION 3.19 Board Approval; State Antitakeover Statutes and EBC Rights
Agreement; Vote Required.
     (a) The EBC Board, by resolutions duly adopted at a meeting duly called and
held, has duly approved this Agreement. The EBC Board shall take action to
direct that this Agreement be submitted for consideration by EBC’s shareholders
at the EBC Shareholders’ Meeting.
     (b) EBC has taken all actions necessary to ensure that (i) except with
respect to any requirements of the FCC or the HSR Act, no antitakeover statute
or antitakeover regulation enacted under state or federal laws in the United
States (including any Section under the ABCA) applicable to EBC shall be
applicable to this Agreement, the Merger or the other Transactions contemplated
by the Agreement, and (ii) no shareholder agreement, buy-sell agreement, voting
agreement or similar agreement involving EBC and/or the Major EBC Shareholders
will prevent the Transactions.
     (c) The only vote of the holders of any class or series of capital stock or
other securities of EBC necessary to approve this Agreement, the Merger and the
other Transactions contemplated by this Agreement is the affirmative vote of the
holders of a majority of the outstanding shares of EBC Class A Common Stock,
Class B Common Stock and the Preferred Stock in favor of the approval and
adoption of this Agreement, the Merger and the other Transactions, provided
however, that, based on the existence of a possible director conflict of
interest, as described in Section 4-27-831 of the ABCA, the vote of a majority
of the shares of EBC Class A Common Stock held by disinterested parties (i.e.,
those shares not owned by or voted under the control of any of the Persons
listed on attached Schedule 3.19(c) of the EBC Disclosure Schedule or their
respective Affiliates) are required to approve and ratify this Agreement, the
Merger and the Transactions in order for either EBC or the Surviving

29



--------------------------------------------------------------------------------



 



Corporation to avail itself of the protection provided in ABCA Section 4-27-831
in the event of a claim against either EBC or the Surviving Corporation due to
alleged director conflict of interest (the “EBC Shareholder Approval”).
     SECTION 3.20 Interested Party Transactions. Except as set forth at Section
3.16(a) of the EBC Disclosure Schedule, no event has occurred that would be
required to be reported by EBC pursuant to Item 404 of Regulation S-K
promulgated by the SEC. Except as set forth at Section 3.20 of the EBC
Disclosure Schedule, no director, executive officer or “associate” (as such
terms are defined in Rule 12b-2 under the Exchange Act) of EBC or any of its
Subsidiaries, or record or beneficial owner of the securities of EBC, owns any
direct or indirect interest of any kind in, or is a director, officer, employee,
partner, affiliate or associate of, or consultant or lender to, or borrower
from, or has the right to participate in the management, operations or profits
of, any person or entity which is (i) a competitor, supplier, customer,
distributor, lessor, tenant, creditor or debtor of EBC or any of its
Subsidiaries, (ii) participating in any material transaction to which EBC or any
of its Subsidiaries is a party, or (iii) otherwise a party to any EBC Material
Contract, arrangement or understanding with EBC or any of its Subsidiaries,
other than with respect to at-will employment arrangements, written employment
arrangements or Plans, all as described in the Schedules hereto.
     SECTION 3.21 Other Transactions. EBC acknowledges that nothing contained
within this Agreement shall prevent Coconut Palm, prior to Closing and with the
prior written consent of EBC, from issuing equity pursuant in a private
placement in accordance with applicable Law.
     SECTION 3.22 Investment. EBC and the Major EBC Shareholders have had an
opportunity to obtain all information regarding Coconut Palm and its securities
issued hereunder as they deem necessary. EBC and the Major EBC Shareholders have
not relied on any forward-looking projections or estimates provided by Coconut
Palm or its Representatives.
     SECTION 3.23 Bank Accounts. Section 3.16(f) of the EBC Disclosure Schedule
lists all of the bank accounts, safe deposit boxes and lock boxes used by EBC
and its Subsidiaries (designating each authorized signatory). Except as set
forth on Section 3.16(f) of the EBC Disclosure Schedule, none of EBC or any
Subsidiary has granted a power of attorney with respect to such bank accounts to
any Person which has not been terminated.
     SECTION 3.24 Brokers. Except for EBC’s obligations to the Lakeside Group,
LLC in the amount set forth at Section 3.24 of the EBC Disclosure Schedule, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of EBC.
     SECTION 3.25 Agreement Regarding EBC Disclosures. Except for Sections 3.03
(capitalization), and 3.10 (Litigation), to the extent that any disclosure item
or information of EBC or any Subsidiary is included at any Section of the EBC
Disclosure Schedule, such item or information shall be deemed to have been
properly disclosed for all purposes of the Agreement.

30



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF COCONUT PALM
     Coconut Palm hereby, represents and warrants to EBC that:
     SECTION 4.01 Corporate Organization. Coconut Palm is a corporation duly
organized, validly existing and in good standing under the laws of State of
Delaware.
     SECTION 4.02 Certificate of Incorporation and Bylaws. Coconut Palm has
heretofore made available to EBC a complete and correct copy of the Certificate
of Incorporation and Bylaws of Coconut Palm. Such Certificate of Incorporation
and Bylaws are in full force and effect. Coconut Palm is not in violation of any
of the provisions of its Certificate of Incorporation or Bylaws.
     SECTION 4.03 Authority Relative to This Agreement; Enforceability. Coconut
Palm has all necessary corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
Transactions. The execution, delivery and performance of this Agreement by
Coconut Palm and the consummation by Coconut Palm of the Transactions has been
duly and validly authorized by all necessary corporate action, and no other
corporate proceedings on the part of Coconut Palm are necessary to authorize
this Agreement or to consummate the Transactions. This Agreement has been duly
and validly executed and delivered by Coconut Palm and, assuming due
authorization, execution and delivery by EBC and the Major EBC Shareholders,
constitutes a legal, valid and binding obligation of Coconut Palm, enforceable
against Coconut Palm in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency (including all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to the effect of general principles of equity.
     SECTION 4.04 No Conflict; Required Filings and Consents.
     (a) The execution and delivery of this Agreement by Coconut Palm does not,
and the performance of this Agreement by Coconut Palm and the consummation by
Coconut Palm of the Transactions will not, (i) conflict with or violate the
Certificate of Incorporation or Bylaws of Coconut Palm, (ii) conflict with or
violate any Law applicable to Coconut Palm or by which any property or asset is
bound or affected, or (iii) result in any breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would become
a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any
property or asset of Coconut Palm pursuant to, any contract to which Coconut
Palm is a party or by which Coconut Palm or any property or asset of Coconut
Palm is bound or affected, except, with respect to clauses (ii) and (iii), for
any such conflicts, violations, breaches, defaults or other occurrences which
would not, individually or in the aggregate, prevent or materially delay
consummation of any of the Transactions or otherwise prevent or materially delay
Coconut Palm from performing its obligations under this Agreement.
     (b) The execution and delivery of this Agreement by Coconut Palm does not,
and the performance of this Agreement by Coconut Palm and the consummation by
Coconut Palm of the

31



--------------------------------------------------------------------------------



 



Transactions will not, require any consent, approval, authorization or permit
of, or filing with or notification to, any Governmental Authority, except for
(i) applicable requirements under the Securities Act and the Exchange Act,
(ii) the filing and recordation of appropriate merger documents as required by
the DGCL and appropriate documents with the relevant authorities of other states
in which EBC or any of the Subsidiaries is qualified to do business,
(iii) applicable requirements with the FCC under the Communications Act and any
applicable state or federal laws, approvals of applications, or notices
governing the purchase of an entity with a FCC license, (iv) the notification
requirements of the HSR Act, and (v) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, prevent or materially delay
consummation of any of the Transactions or otherwise prevent Coconut Palm from
performing its material obligations under this Agreement.
     SECTION 4.05 Absence of Litigation. As of the date of this Agreement, there
is no Action pending or, to the knowledge of the officers of Coconut Palm,
threatened, against Coconut Palm or any of its affiliates before any
Governmental Authority that would or seeks to materially delay or prevent the
consummation of any of the Transactions. As of the date of this Agreement,
neither Coconut Palm nor any of its affiliates is subject to any continuing
order of, consent decree, settlement agreement or other similar written
agreement with, or, to the knowledge of the officers of Coconut Palm, continuing
investigation by, any Governmental Authority, or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority that
would or seeks to materially delay or prevent the consummation of any of the
Transactions.
     SECTION 4.06 Brokers. Except for Coconut Palm’s obligations to Morgan
Joseph, Royal Palm Capital Partners, LLP and Ernst & Young Transaction Advisory
Services in the amounts set forth at Section 4.06 of the disclosure schedule
provided by Coconut Palm (the “Coconut Palm Disclosure Schedule”) (which shall
be delivered upon execution of this Agreement), Coconut Palm has not incurred,
nor will it incur, directly or indirectly, any liability for brokerage or
finders’ fees or agent’s commissions or any similar charges in connection with
this Agreement or any transaction contemplated hereby. Coconut Palm acknowledges
and confirms that no portion of such fees should be payable from the Trust Fund.
     SECTION 4.07 Trust Fund. As of the date hereof and at the Closing Date,
Coconut Palm has and will have no less than $63,120,589 invested in a trust
account with Smith Barney, a division of Citigroup Global Markets, Inc.,
administered by Continental Share Transfer & Trust Company, as trustee (the
“Trust Fund”), less such amounts, if any, as Coconut Palm is required to pay to
stockholders who elect to have their shares converted to cash in accordance with
the provisions of Coconut Palm’s Certificate of Incorporation. From and after
the Effective Time, the monies comprising the Trust Fund shall be subject to no
further restrictions regarding their use (except as provided in Section 6.21 of
this Agreement) and, in accordance with the provisions of Section 7.03(n),
Coconut Palm shall make appropriate arrangements with Continental Share Transfer
& Trust Company, as trustee to have the Trust Fund dispersed to Coconut Palm
immediately upon the Closing.
     SECTION 4.08 Compliance. Coconut Palm has complied with, is not in
violation of, any applicable law, rule, regulation or order with respect to the
conduct of its business or

32



--------------------------------------------------------------------------------



 



activities, or the ownership or operation of its business, except for failures
to comply or violations which, individually or in the aggregate, have not had
and are not reasonably likely to result in a Coconut Palm Material Adverse
Effect. Coconut Palm is not in default or violation of any term, condition or
provision of its governing documents. No written notice of non-compliance with
any applicable law, rule, regulation or order has been received by Coconut Palm.
     SECTION 4.09 Capitalization; Shareholders; Books and Records.
     (a) The authorized capital stock of Coconut Palm consists of 50,000,000
shares of authorized Common Stock, and 1,000,000 shares of authorized Preferred
Stock, par value $.0001 per share.
     (b) 14,000,000 shares of Common Stock, are issued and outstanding, all of
which are validly issued, fully paid and nonassessable and are free of
preemptive (or similar) rights. No shares of Common Stock are held in the
treasury of Coconut Palm. An aggregate of 25,000,000 shares of Common Stock are
issuable upon exercise of outstanding Coconut Palm warrants with exercise prices
and vesting schedules as set forth in Section 4.10 of the Coconut Palm
Disclosure Schedule. Except as disclosed at Section 4.10 of Coconut Palm
Disclosure Schedule, there are no (i) options, warrants or other rights,
agreements, arrangements or commitments of any character relating to the issued
or unissued capital stock of Coconut Palm or any Subsidiary or obligating
Coconut Palm or any Subsidiary to issue or sell any shares of capital stock of,
or other equity interests in, Coconut Palm or any Subsidiary, (ii) voting
securities of Coconut Palm or securities convertible, exchangeable or
exercisable for shares of capital stock or voting securities of Coconut Palm, or
(iii) equity equivalents, interests in the ownership or earnings of Coconut Palm
or any Subsidiary or similar rights. There are no outstanding contractual
obligations of Coconut Palm or any Subsidiary to repurchase, redeem or otherwise
acquire any shares of Coconut Palm’s capital stock or any capital stock of any
Subsidiary or to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any Subsidiary or any other person. Except
as disclosed in the Coconut Palm SEC Reports, Coconut Palm is not a party to any
shareholders’ agreement, voting trust agreement or registration rights agreement
relating to any equity securities of Coconut Palm or any other Contract relating
to disposition, voting or dividends with respect to any equity securities of
Coconut Palm.
     (c) The Coconut Palm Common Stock and the Coconut Palm Series A Convertible
Non-Voting Preferred Stock issued hereunder shall be when issued duly
authorized, validly issued, fully paid and nonassessable and issued free of
preemptive (or similar) rights, free and clear of all options, rights of first
refusal, agreements, limitations on voting, dividend or transfer rights, charges
and other encumbrances or Liens of any nature whatsoever (save and except
(i) restrictions imposed under applicable federal and state securities laws, or
(ii) as otherwise disclosed in Coconut Palm’s Certificate of Incorporation
including its Certificate of Designation for the Series A Convertible Non-Voting
Preferred Stock).
     SECTION 4.10 SEC Filings; Financial Statements. Coconut Palm has made
available to EBC a correct and complete copy of each report, registration
statement and definitive proxy statement, and each amendment thereto, filed by
Coconut Palm with the SEC (the “Coconut Palm SEC Reports”), which are all of the
forms, reports and documents required to be filed by

33



--------------------------------------------------------------------------------



 



Coconut Palm with the SEC prior to the date of this Agreement. The Coconut Palm
SEC Reports were prepared in accordance and complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such
Coconut Palm SEC Reports, and did not at the time they were filed (and if
amended or superseded by a filing prior to the date of this Agreement then on
the date of such filing and as so amended or superseded) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Each set of
financial statements (including, in each case, any related notes thereto)
contained in the Coconut Palm SEC Reports, including each Coconut Palm SEC
Report filed after the date hereof until the Closing, complied or will comply in
all material respects with the published rules and regulations of the SEC with
respect thereto, was or will be prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except in the case of
unaudited statements, do not contain footnotes) and each fairly presents or will
fairly present in all material respects the financial position of Coconut Palm
at the respective dates thereof and the results of its operations and cash flows
for the periods indicated, except that the unaudited interim financial
statements were, are or will be subject to normal adjustments which were not or
are not expected to have or result in a Coconut Palm Material Adverse Effect.
     SECTION 4.11 Information Supplied. None of the information included or
incorporated by reference in the proxy statement used by Coconut Palm to obtain
Coconut Palm Shareholder Approval will contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.
     SECTION 4.12 Undisclosed Liabilities. Except as set forth at Section 4.12
of the Coconut Palm Disclosure Schedule, Coconut Palm does not have any
liabilities or obligations, whether accrued, absolute, contingent or otherwise,
except: (i) to the extent reflected in the Coconut Palm SEC Reports and not
heretofore paid or discharged; (ii) liabilities incurred in the Ordinary Course
of Business consistent in all material respects with past practice since
September 30, 2005 (none of which relates to breach of contract, breach of
warranty, tort, infringement or violation of law, or which arose out of any
action, suit, claim, governmental investigation or arbitration proceeding);
(iii) normal accruals, reclassifications, and audit adjustments which would be
reflected on an audited financial statement and which would not be material in
the aggregate, and (iv) liabilities incurred in the Ordinary Course of Business
since September 30, 2005 which, in accordance with GAAP consistently applied,
were not recorded thereon.
     SECTION 4.13 Absence of Certain Changes or Events. Except as set forth at
Section 4.14 of Coconut Palm Disclosure Schedule, since February 28, 2006, there
has not been any event, circumstance, change, development or effect that,
individually or in the aggregate, has had or would reasonably be expected to
have, a Coconut Palm Material Adverse Effect. Since February 28, 2006, and prior
to the date of this Agreement, except as expressly contemplated by this
Agreement or as disclosed in the Coconut Palm SEC Reports, (a) Coconut Palm and
the Subsidiaries have conducted their businesses and activities only in the
Ordinary Course of Business and in a manner consistent in all material respects
with past practice, and (b) Coconut Palm has not:

34



--------------------------------------------------------------------------------



 



     (i) amended or otherwise changed its Certificate of Incorporation or Bylaws
or similar organizational documents;
     (ii) declared, set aside, made or paid any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock;
     (iii) reclassified, combined, split, subdivided or redeemed, or purchased
or otherwise acquired, directly or indirectly, any of its capital stock;
     (iv) increased the compensation payable or to become payable or the
benefits provided to its directors, officers or employees, except for increases
in the ordinary course of business and in a manner consistent with past
practice, or granted any severance or termination pay to, or entered into any
employment, bonus, change of control or severance agreement with, any director
or officer or, except in the Ordinary Course of Business in a manner consistent
in all material respects with past practice, any other employee of Coconut Palm;
     (v) to Coconut Palm’s knowledge, suffered any damage, destruction or loss
(whether or not covered by insurance), other than in the Ordinary Course of
Business;
     (vi) made any change in financial or Tax accounting methods or practices
materially affecting its assets, liabilities or business, except insofar as may
have been required by a change in GAAP;
     (vii) made any acquisition or disposition of any material real property or
any portion of its business;
     (viii) made any material tax election or settled or compromised any
material United States federal, state or local income tax liability; or
     (ix) announced an intention, entered into any formal or informal agreement
or otherwise made a commitment, to do any of the foregoing.
     SECTION 4.14 Restrictions on Business Activities. Except as disclosed in
the Coconut Palm’s SEC Reports, there is no agreement, commitment, judgment,
injunction, order or decree binding upon Coconut Palm or to which Coconut Palm
is a party which has or could reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of Coconut Palm, any
acquisition of property by Coconut Palm or the conduct of business by Coconut
Palm as currently conducted other than such effects, individually or in the
aggregate, which have not had and could not reasonably be expected to have, a
Coconut Palm Material Adverse Effect.
     SECTION 4.15 Intellectual Property. Coconut Palm does not own, license or
otherwise have any right, title or interest in any material intellectual
property other than common law usage rights with respect to the name “Coconut
Palm Acquisition Corp.”

35



--------------------------------------------------------------------------------



 



     SECTION 4.16 Material Contracts.
     (a) Except as disclosed in Coconut Palm’s SEC Reports, Coconut Palm is not
a party to:
     (i) any lease of real or personal property providing for annual rentals of
$25,000 or more;
     (ii) any Contract for the purchase of materials, supplies, goods, services,
equipment or other assets that is not terminable without material penalty on
90 days notice by Coconut Palm or Merger Sub and that provides for or is
reasonably likely to require either (A) annual payments to or from Coconut Palm
and/or Merger Sub of $50,000 or more, or (B) aggregate payments to or from
Coconut Palm and/or Merger Sub of $50,000 or more;
     (iii) any partnership, limited liability company agreement, joint venture
or other similar agreement or arrangement relating to the formation, creation,
operation, management or control of any partnership or joint venture owned by
Coconut Palm;
     (iv) any Contract under which Indebtedness is outstanding or may be
incurred or pursuant to which any property or asset is mortgaged, pledged or
otherwise subject to a Lien, or any Contract restricting the incurrence of
Indebtedness or the incurrence of Liens or restricting the payment of dividends
or the transfer of any property;
     (v) any Contract which would be required to be filed as an exhibit to
Coconut Palm’s Annual Report on Form 10-K pursuant to Item 601(b)(10) of
Regulation S-K under the Securities Act of 1933, as amended (the “Securities
Act”);
     (vi) any Contract that purports to limit in any material respect the right
of Coconut Palm (A) to engage in any line of business, or (B) to compete with
any person or operate in any location;
     (vii) any Contract to which Coconut Palm has continuing indemnification
obligations or potential liability under any purchase price adjustment;
     (viii) any Contract providing for the sale or exchange of, or option to
sell or exchange, any Property, or for the purchase or exchange of, or option to
purchase or exchange, any real estate;
     (ix) any Contract for the acquisition or disposition, directly or
indirectly (by merger or otherwise), of assets or capital stock or other equity
interests of another person;
     (x) any advertising or other promotional Contract providing for payment by
Coconut Palm of $50,000 or more;

36



--------------------------------------------------------------------------------



 



     (xi) any license, royalty or other Contract concerning Intellectual
Property which is material to Coconut Palm; and
     (xii) any Contract (other than Contracts referenced in clauses (i) through
(xiii) of this Section 4.16(a)) which by its terms calls for payments by Coconut
Palm in excess of $50,000.
(the Contracts described in clauses (i) through (xiv), in each case together
with all exhibits and schedules thereto being, the “Coconut Palm Material
Contract(s)”).
     (b) (i) Coconut Palm is not and, to Coconut Palm’s knowledge, no other
party is in breach or violation of, or default under, any Coconut Palm Material
Contract, (ii) none of Coconut Palm have received any claim of default or notice
of cancellation under any such agreement, and (iii) to Coconut Palm’s knowledge,
no event has occurred which would result in a breach or violation of, or a
default under, any Coconut Palm Material Contract (in each case, with or without
notice or lapse of time or both). Each Coconut Palm Material Contract is valid,
binding and enforceable in accordance with its terms and is in full force and
effect. Coconut Palm has made available to EBC (directly or through access to
Coconut Palm’s SEC Reports) true and complete copies of all Coconut Palm
Material Contracts, including any amendments thereto.
     (c) There are no Contracts or transactions between Coconut Palm and any
(i) officer or director of Coconut Palm, (ii) record or beneficial owner of five
percent or more of the voting securities of Coconut Palm, or (iii) associate (as
defined in Rule 12b-2 under the Exchange Act) or affiliate of any such officer,
director or record or beneficial owner, on the other hand, except those of a
type available to employees generally, other than as set forth in Coconut Palm’s
SEC Reports.
     (d) Guarantees. Except as disclosed in Coconut Palm’s SEC Reports, Coconut
Palm is not a guarantor or otherwise responsible for any liability or obligation
(including indebtedness) of any other Person.
     SECTION 4.17 Insurance. Except for directors’ and officers’ liability
insurance, Coconut Palm does not maintain any insurance policies.
     SECTION 4.18 Indebtedness. Coconut Palm has no indebtedness for borrowed
money.
     SECTION 4.19 Survival of Representations and Warranties. The
representations and warranties of Coconut Palm set forth in this Agreement shall
not survive the Closing.
     SECTION 4.20 Taxes. Coconut Palm (i) has timely filed or caused to be filed
or will timely file or cause to be filed (taking into account any extension of
time to file granted or obtained) all Tax Returns required to be filed by them,
and all such filed Tax Returns are true, correct and complete in all material
respects; and (ii) have timely paid or will timely pay all amounts of Taxes due
and payable except to the extent that such Taxes are being contested in good
faith and for which Coconut Palm has set aside adequate reserves in accordance
with GAAP. All amounts of Taxes required to have been withheld by or with
respect to Coconut Pam have been or will be timely withheld and remitted to the
applicable taxing authority.

37



--------------------------------------------------------------------------------



 



ARTICLE V
CONDUCT OF BUSINESS PENDING THE MERGER
     SECTION 5.01 Conduct of Business by EBC Pending the Merger. EBC agrees
that, between the date of this Agreement and the Effective Time, except as
expressly contemplated by this Agreement or as set forth in Section 5.01 of the
EBC Disclosure Schedule, the businesses of EBC and the Subsidiaries shall be
conducted only in, and EBC and the Subsidiaries shall not take any action except
in, the Ordinary Course of Business and in compliance in all material respects
with applicable Law, and EBC shall, and shall cause each of the Subsidiaries to,
preserve intact the business organization of EBC and the Subsidiaries, to
preserve the assets and properties of EBC and the Subsidiaries in good repair
and condition, to maintain and protect rights in material Intellectual Property
used in the business of EBC and the Subsidiaries and to preserve the current
relationships of EBC and the Subsidiaries with customers, suppliers and other
persons with which EBC or any Subsidiary has material business relations, in
each case in the Ordinary Course of Business and in a manner consistent with
past practice. By way of amplification and not limitation, except as expressly
contemplated by any other provision of this Agreement or as set forth in
Section 5.01 of the EBC Disclosure Schedule, EBC agrees that neither EBC nor any
Subsidiary shall, between the date of this Agreement and the Effective Time,
directly or indirectly, do, or propose to do, any of the following without the
prior written consent of Coconut Palm, which consent shall not be unreasonably
withheld, conditioned or delayed:
     (a) amend or otherwise change its Articles of Incorporation, Bylaws or
other similar organizational documents;
     (b) issue, sell, pledge, dispose of, grant, encumber, or otherwise subject
to any Lien, or authorize such issuance, sale, pledge, disposition, grant or
encumbrance of or subjection to such Lien, (i) any shares of any class of
capital stock of EBC or any Subsidiary, or any options, warrants, convertible
securities or other rights of any kind to acquire any shares of such capital
stock, or any other ownership interest (including any phantom interest), of EBC
or any Subsidiary (except for the issuance of Shares issuable pursuant to
employee stock options outstanding on the date of this Agreement and granted
under EBC Stock Option Plans as in effect on the date of this Agreement in the
Ordinary Course of Business and in a manner consistent with past practice), or
(ii) any Properties or other assets of EBC or any Subsidiary, except assets
(other than Properties) that are not material in the Ordinary Course of Business
and in a manner consistent with past practice;
     (c) declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock, except for dividends or other distributions by any Subsidiary
only to EBC or any direct or indirect wholly owned Subsidiary;
     (d) reclassify, combine, split, subdivide or redeem, or purchase or
otherwise acquire, directly or indirectly, any capital stock of EBC or any
Subsidiary;
     (e) (i) acquire (including by merger, consolidation, or acquisition of
stock or assets or any other business combination) any corporation, partnership,
other business organization (or

38



--------------------------------------------------------------------------------



 



any division thereof) or any property or asset, except assets (other than real
property) in the Ordinary Course of Business and in a manner consistent with
past practice; (ii) authorize, or make any commitment with respect to, any
capital expenditure, other than maintenance expenditures at existing Properties
in the Ordinary Course of Business and consistent with past practice; (iii)
enter into any new line of business; or (iv) make investments in persons other
than existing Subsidiaries;
     (f) (i) increase the compensation payable or to become payable or the
benefits provided to its current or former directors, officers or employees,
except for increases in compensation in the Ordinary Course of Business and in a
manner consistent with past practice, pursuant to written compensation plans in
effect on or before the date hereof; (ii) grant any retention, severance or
termination pay to, or enter into any employment, bonus, change of control or
severance agreement with, any current or former director, officer or other
employee of EBC or of any Subsidiary; (iii) establish, adopt, enter into,
terminate or amend any Plan or establish, adopt or enter into any plan,
agreement, program, policy, trust, fund or other arrangement that would be a
Plan if it were in existence as of the date of this Agreement for the benefit of
any director, officer or employee except as required by Law; (iv) loan or
advance any money or other property to any current or former director, officer
or employee of EBC or the Subsidiaries; or (v) grant any equity or equity based
awards (provided that equity awards may be transferred in accordance with the
terms of the applicable plan document or agreement);
     (g) make any change (or file for such change) in any method of Tax
accounting;
     (h) make, change or rescind any material Tax election, file any amended Tax
Return, except as required by applicable Law, enter into any closing agreement
relating to Taxes, waive or extend the statute of limitations in respect of
Taxes (other than pursuant to extensions of time to file Tax Returns obtained in
the Ordinary Course of Business) or settle or compromise any material United
States federal, state or local income Tax liability, audit, claim or assessment,
or surrender any right to claim for a Tax Refund;
     (i) (except with respect to (x) those matters described at Section 3.10 of
the EBC Disclosure Schedule which EBC may pay, discharge, waive, settle or
satisfy in its sole discretion up to the amounts set forth in Section 3.10 of
the EBC Disclosure Schedule, and (y) any other payment, discharge, settlement or
compromise that would not result in EBC’s Indebtedness exceeding the EBC Maximum
Indebtedness), pay, discharge, waive, settle or satisfy any claim, liability or
obligation that is not an Action, other than the payment, discharge, waiver,
settlement or satisfaction, in the Ordinary Course of Business and consistent
with past practice;
     (j) (except with respect to (x) those Actions described at Section 3.10 of
the EBC Disclosure Schedule which EBC may prosecute, settle or compromise in its
sole discretion up to the amounts set forth in Section 3.10 of the EBC
Disclosure Schedule, and (y) any other payment, discharge, settlement or
compromise that would not result in EBC’s Indebtedness exceeding the EBC Maximum
Indebtedness), waive, release, assign, settle or compromise any pending or
threatened Action;
     (k) other than in the Ordinary Course of Business, (i) enter into, amend,
modify or consent to the termination of (other than a termination in accordance
with its terms) any Material

39



--------------------------------------------------------------------------------



 



Contract, or (ii) amend, waive, modify or consent to the termination of (other
than a termination in accordance with its terms) EBC’s or any Subsidiary’s
rights thereunder;
     (l) make any expenditure in connection with any advertising or marketing,
other than in the Ordinary Course of Business and in a manner consistent with
past practice;
     (m) fail to maintain in full force and effect the existing insurance
policies covering EBC and the Subsidiaries and their respective properties,
assets and businesses;
     (n) enter into, amend, modify or consent to the termination of any Contract
that would be a Material Contract or transaction that would be required to be
set forth in Section 3.16(c) of the EBC Disclosure Schedule if in effect on the
date of this Agreement;
     (o) effectuate a “plant closing” or “mass layoff,” as those terms are
defined in the Worker Adjustment and Retraining Notification Act of 1988;
     (p) initiate or consent to any material zoning reclassification of any
Owned Real Property or any material change to any approved site plan, special
use permit, planned unit development approval or other land use entitlement
affecting any Owned Real Property;
     (q) except as may be required pursuant to the terms of any specific
existing Indebtedness, repurchase, repay or incur any Indebtedness (other than
in connection with letters of credit in the Ordinary Course of Business), or
issue any debt securities or assume or endorse, or otherwise become responsible
for, the obligations of any person, or make any loans or advances, or grant any
security interest in any of its assets except in the Ordinary Course of Business
and consistent with past practice; or
     (r) announce an intention, enter into any formal or informal agreement or
otherwise make a commitment, to do any of the foregoing.
     SECTION 5.02 Exclusivity. Without limiting the other provisions of this
Agreement, in order to induce Coconut Palm and EBC to continue to commit to
expend their resources and money in furtherance of the Transactions described
herein, and to enter into this Agreement, from the date hereof until the earlier
of (i) May 27, 2006, or (ii) the date this Agreement shall terminate in
accordance with its terms (the “Exclusivity Period”), neither Coconut Palm, EBC,
its Subsidiaries, nor the Major EBC Shareholders shall, directly or indirectly,
solicit or initiate discussions with, enter into negotiations or agreements
with, or furnish any information about themselves, or otherwise assist,
facilitate or encourage, any Person or group (other than parties to this
Agreement, or their authorized representatives) concerning any proposal for a
merger, sale or purchase of substantial assets, sale or purchase of shares of
capital stock or other securities, recapitalization or other business
combination transaction involving Coconut Palm, EBC or its Subsidiaries on the
one hand and any third party on the other hand. Each party will instruct its
officers, directors, employees, advisors, affiliates, counsel and agents
(collectively, the “Representatives”) not to take any action contrary to the
provisions of the previous sentence. Each party shall immediately halt any
discussions with any third party regarding any transaction that would be
inconsistent with these exclusivity provisions or that would interfere with,
prevent or delay the consummation of the Transactions. During the Exclusivity
Period, EBC will notify Coconut Palm immediately in writing if EBC becomes

40



--------------------------------------------------------------------------------



 



aware that any inquiries or proposals are received by, any information is
requested from, or any negotiations or discussions are sought to be initiated
with, EBC or its Subsidiaries as described above.
     SECTION 5.03 Access to Information; Confidentiality.
     (a) Except as otherwise prohibited by applicable Law or the terms of any
Contract entered into prior to the date hereof or would be reasonably expected
to violate any attorney-client privilege, from the date of this Agreement until
the Effective Time, EBC shall (and shall cause the Subsidiaries to): (i) provide
to Coconut Palm and to the Representatives of Coconut Palm reasonable access,
during normal business hours and upon reasonable prior notice by Coconut Palm,
to the officers, employees, agents, properties, offices and other facilities of
EBC and the Subsidiaries and to the books and records thereof, and (ii) furnish
promptly to Coconut Palm such information concerning the business, properties,
Contracts, assets, liabilities, personnel and other aspects of EBC and the
Subsidiaries as Coconut Palm or its Representatives may reasonably request.
Without limiting the foregoing, Coconut Palm and its Representatives shall have
the right to conduct appraisal and environmental and engineering inspections of
each of EBC’s properties. In the event any access to information is prohibited
by applicable Law or the terms of any Contract entered into prior to the date
hereof or would be reasonably expected to violate any attorney-client privilege,
EBC shall inform Coconut Palm of the nature of such information and provide a
summary of such information.
     (b) Except as otherwise prohibited by applicable Law or the terms of any
Contract entered into prior to the date hereof or would be reasonably expected
to violate any attorney-client privilege, from the date of this Agreement until
the Effective Time, Coconut Palm shall: (i) provide to EBC and to the
Representatives of EBC reasonable access, during normal business hours and upon
reasonable prior notice by EBC, to the officers, employees, agents, properties,
offices and other facilities of Coconut Palm and to the books and records
thereof, and (ii) furnish promptly to EBC such information concerning the
business, properties, Contracts, assets, liabilities, personnel and other
aspects of Coconut Palm as EBC or its Representatives may reasonably request. In
the event any access to information is prohibited by applicable Law or the terms
of any Contract entered into prior to the date hereof or would be reasonably
expected to violate any attorney-client privilege, Coconut Palm shall inform EBC
of the nature of such information and provide a summary of such information.
     No investigation pursuant to this Section 5.03 shall affect any
representation or warranty in this Agreement of any party hereto or any
condition to the obligations of the parties hereto.
     SECTION 5.04 Conduct of Business by Coconut Palm Pending the Merger.
Coconut Palm agrees that, between the date of this Agreement and the Effective
Time, it shall not, directly or indirectly: (a) take any action to cause its
representations and warranties set forth in Article IV to be untrue in any
material respect; (b) take any action that would reasonably be likely to
materially delay the consummation of the Transactions, in breach of this
Agreement; or (c) amend or otherwise change its Certificate of Incorporation or
Bylaws without the consent of EBC, which consent shall not be unreasonably
withheld.

41



--------------------------------------------------------------------------------



 



     SECTION 5.05 Reporting Requirements. EBC will deliver to Coconut Palm:
     (a) within thirty (30) days after the end of each month, consolidated and
consolidating unaudited balance sheets and statements of income for EBC,
prepared in accordance with GAAP, and comparing such financial position and
results of operations against the same periods for the prior year; and
     (b) within five (5) days after Coconut Palm’s request, such other
information respecting the financial condition, operations, receivables, new
inventory, machinery or equipment, Contracts, business or any similar
information requested of EBC as Coconut Palm may from time to time reasonably
request in connection with its continuing due diligence investigation of EBC and
its Subsidiaries.
     SECTION 5.06 Notice of Developments. Each party shall provide prompt
written notice to the other parties hereto of any material adverse development
causing a breach of its own representations and warranties contained herein. No
disclosure by any party pursuant to this Section 5.06, however, shall be deemed
to amend or supplement the party’s Disclosure Schedules or to prevent or cure
any misrepresentation, breach of warranty, or breach of covenant; provided,
however, that Coconut Palm hereby acknowledges that the complete EBC Disclosure
Schedule shall be delivered within the timeframe provided in Section 7.02(n),
and any disclosure set forth on such schedule shall completely amend and
supplement any prior version of the EBC Disclosure Schedule.
ARTICLE VI
ADDITIONAL AGREEMENTS
     SECTION 6.01 EBC Shareholders’ Meeting. The EBC Board shall or shall cause
to occur (i) duly call, give notice of, convene and hold a meeting of its
shareholders in accordance with applicable Law to be held in Little Rock,
Arkansas (the “EBC Shareholders’ Meeting”), as promptly as practicable after the
date of receipt of this Agreement, for the purpose of obtaining EBC Shareholder
Approval, and (ii) direct that this Agreement be submitted for consideration by
EBC’s shareholders at the EBC Shareholders’ Meeting. Unless this Agreement shall
have been terminated in accordance with Section 8.01, the EBC shall hold the EBC
Shareholders’ Meeting in any event within seventy-five (75) days from the date
hereof. The EBC Board shall use all commercially reasonable efforts to solicit
and obtain the EBC Shareholder Approval in accordance with the ABCA and EBC’s
Articles of Incorporation. Notwithstanding any other provision of this
Agreement, the parties acknowledge that, based on the existence of a possible
conflict of interest for the purposes of Section 4-27-831 of the ABCA, the EBC
Board will withhold any recommendation to the EBC Shareholders regarding the
Merger.
     SECTION 6.02 Voting Agreement. Univision, Henry Luken, III, Sycamore, and
Arkansas Media, LLC, and any entities controlled by any of them which are
shareholders of EBC, shall have executed a Voting Agreement in substantially the
form of Exhibit F, to be effective as of the date of this Agreement.

42



--------------------------------------------------------------------------------



 



     SECTION 6.03 Registration Statement; Coconut Palm Stockholders’ Meeting.
     (a) As soon as is reasonably practicable after receipt by Coconut Palm from
EBC of all financial and other information relating to EBC as Coconut Palm may
reasonably request for its preparation, Coconut Palm shall prepare and file with
the SEC under the Exchange Act, and with all other applicable regulatory bodies,
a Registration Statement on Form S-4 (or similar Form of Registration Statement)
with respect to shares of Coconut Palm Common Stock and Preferred Stock (and
Common Stock issuable upon conversion thereof) to be issued in the Merger (the
“Registration Statement”), which shall include proxy materials for the purpose
of soliciting proxies from current holders of Coconut Palm Common Stock to vote
in favor of (i) the adoption of this Agreement and the approval of the Merger,
(ii) the change of the name of Coconut Palm to a name mutually acceptable to
Coconut Palm and EBC (the “Name Change Amendment”), (iii) an amendment to the
Certificate of Incorporation of Coconut Palm to provide for (A) an increase in
the number of authorized shares of Coconut Palm authorized capital stock to able
allow Coconut Palm to issue a sufficient number of shares of capital stock
required under this Agreement, and (B) the Certificate of Designation for the
Series A Convertible Non-Voting Preferred Stock, and (iv) adoption of the
Coconut Palm Stock Option Plan. Such proxy materials shall be in the form of a
prospectus/proxy statement to be used for the purpose of soliciting such proxies
from holders of Coconut Palm Common Stock and also for the purpose of issuing
Coconut Palm Common Stock to holders of EBC Common Stock and EBC Preferred Stock
in connection with the Merger (the “Prospectus/Proxy Statement”). EBC shall
furnish to Coconut Palm all information concerning EBC as Coconut Palm may
reasonably request in connection with the preparation of the Registration
Statement. EBC and its counsel and Univision and its counsel shall be given an
opportunity to review and comment on the Registration Statement prior to its
filing with the SEC. Coconut Palm, with the assistance of EBC, shall promptly
respond to any SEC comments on the Registration Statement and shall otherwise
use all commercially reasonable efforts to cause the Registration Statement to
be declared effective as promptly as practicable.
     (b) Coconut Palm shall use commercially reasonable efforts to comply with
all applicable provisions of and rules under the Securities Act, the Exchange
Act and all applicable provisions of the DGCL in the preparation, filing and
distribution of the Registration Statement, the solicitation of proxies
thereunder, and the calling and holding of Coconut Palm Stockholders Meeting.
Without limiting the foregoing, Coconut Palm shall ensure that the
Prospectus/Proxy Statement does not, as of the date on which it is distributed
to the holders of Coconut Palm Common Stock, and as of the date of Coconut Palm
Stockholders’ Meeting (defined below), contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading, except with respect to any information provided by EBC.
     (c) The Coconut Palm Board shall duly call, give notice of, convene and
hold a meeting of its stockholders in accordance with applicable Law (the
“Coconut Palm Stockholders’ Meeting”), as promptly as practicable after the date
of this Agreement, for the purpose of obtaining the requisite affirmative vote
of the stockholders of Coconut Palm which shall include without limitation the
approval of eighty percent (80%) of its institutional shareholders and a limit
on the number of Coconut Palm stockholders that dissent and exercise conversion
rights to receive cash (the “Coconut Palm Stockholder Approval”). Unless this
Agreement shall have been terminated in accordance with Section 8.01, Coconut
Palm shall hold Coconut Palm Shareholders’ Meeting in any event within 90 days
from the date hereof or if the SEC reviews

43



--------------------------------------------------------------------------------



 



and comments upon the Registration Statement or Proxy Statement, then within
75 days following completion of each review process. Subject to the terms of
this Agreement, the Coconut Palm Board shall (i) recommend to holders of Coconut
Palm Common Stock that they adopt this Agreement, (ii) include such
recommendation in the proxy statement solicited in connection with Coconut Palm
Stockholders’ Meeting and (iii) use its best efforts to solicit and obtain
Coconut Palm Stockholder Approval in accordance with the DGCL and Coconut Palm’s
Certificate of Incorporation.
     (d) Coconut Palm’s obligations under this Section 6.03 are subject to
Coconut Palm’s Due Diligence Review and receipt of an appraisal and fairness
opinion as provided herein.
     SECTION 6.04 Directors’ and Officers’ Indemnification.
     (a) The Certificate of Incorporation and Bylaws of the Surviving
Corporation shall contain provisions no less favorable with respect to
exculpation and indemnification than are set forth in the Articles of
Incorporation of EBC, the Bylaws of EBC, respectively, which provisions shall
not be amended, repealed or otherwise modified for a period of three years from
the Effective Time in any manner that would affect adversely the rights
thereunder of individuals who, at or prior to the Effective Time, were
directors, officers, employees, fiduciaries or agents of EBC or any of the
Subsidiaries.
     (b) After the Effective Time, Coconut Palm and the Surviving Corporation
shall, jointly and severally, to the fullest extent permitted under applicable
Law, indemnify and hold harmless, each present and former director and officer
of EBC and each Subsidiary (collectively, the “Indemnified Parties”) against all
costs and expenses (including attorneys’ fees), judgments, fines, losses,
claims, damages, liabilities and settlement amounts paid in connection with any
claim, action, suit, proceeding or investigation (whether arising before or
after the Effective Time), whether civil, criminal, administrative or
investigative, arising out of or pertaining to any action or omission in their
capacity as an officer, director, employee, fiduciary or agent, occurring on or
before the Effective Time, to the same extent as provided in the Certificate of
Incorporation and Bylaws of EBC.
     SECTION 6.05 Management Stock Option Plan. Immediately following the
Effective Date, Coconut Palm shall adopt a management stock option plan the
terms and conditions of which, including without limitation the vesting
schedule, shall be determined by Coconut Palm’s compensation committee (the
“Management Stock Option Plan”). The Management Stock Option Plan shall provide
for the reservation of stock options to purchase approximately Nine Million
(9,000,000) shares of Coconut Palm Common Stock exercisable at fair market value
to be granted to officers of Coconut Palm and the Surviving Corporation.
     SECTION 6.06 One-Time Management Incentive Plan. Immediately following the
Effective Date, Coconut Palm shall establish a one-time management cash
incentive plan to be funded to the extent Coconut Palm receives proceeds from
the exercise of outstanding warrants of Coconut Palm up to a maximum of Eight
Million Five Hundred Thousand Dollars ($8,500,000) (the “Management Incentive
Plan”). The Management Incentive Plan shall provide that: (i) Larry Morton shall
receive a bonus in the amount of $3,040,000, and Greg Fess shall receive a bonus
of $500,000; (ii) RPCP Investments, LLLP shall receive Two Million Five

44



--------------------------------------------------------------------------------



 



Hundred Thousand Dollars ($2,500,000) of the $8,500,000 million; and (iii) the
balance of the Management Incentive Plan, Two Million Four Hundred Eighty
Thousand Dollars ($2,460,000), will be distributed to officers, directors or
third party service providers and advisors of Coconut Palm and Surviving
Corporation at the discretion of Coconut Palm’s compensation committee. If
directed by the Board of Directors of the Surviving Corporation, in its sole
discretion, the Management Incentive Plan may be used to fund the cashless
exercise of options from the Management Stock Option Plan subject to adjustment
for negative tax consequences borne by each participant. The parties acknowledge
that the funding of the Management Incentive Plan is not guaranteed and is
subject to Coconut Palm’s ability to redeem outstanding warrants following the
Effective Time in accordance with the terms of such warrants.
     SECTION 6.07 Resignations. Coconut Palm shall obtain and deliver to EBC at
the Closing evidence reasonably satisfactory to EBC of the resignation effective
as of the Effective Time, of the directors of Coconut Palm. In addition, EBC
shall obtain and deliver to Coconut Palm at the Closing, evidence reasonably
satisfactory to Coconut Palm of the resignation as of the Effective Time of the
directors of the Subsidiaries as designated by Coconut Palm to EBC at least
20 days prior to the Closing.
     SECTION 6.08 Employment and Consultancy Agreements. At Closing Coconut Palm
will enter into: (i) an Employment Agreement with Mr. Larry Morton in the form
provided in Exhibit G to this Agreement (the “Morton Employment Agreement”);
(ii) an Employment Agreement with Mr. Greg Fess in the form provided in
Exhibit H to this Agreement (the “Fess Employment Agreement”); and (iii) a
Consultancy Agreement with Mr. Max Hooper in the form provided in Exhibit I (the
“Consultancy Agreement”). The parties acknowledge that Coconut Palm and
Surviving Corporation shall recruit and enter into an employment agreement with
a new Chief Financial Officer of Coconut Palm and Surviving Corporation.
     SECTION 6.09 Management Services Agreement. At Closing Coconut Palm will
enter into a Management Services Agreement with Royal Palm Capital Partners, LLP
in the form provided in Exhibit J to this Agreement (the “Management Services
Agreement”).
     SECTION 6.10 Univision Affiliation Agreement; Waiver of Right of First
Refusal. At and effective as of the Closing, EBC and Univision shall enter into
the affiliation agreements based on the form of the Univision Affiliation
Agreement and the Telefutura Affiliation Agreement attached as Exhibit I (the
“Univision Affiliation Agreements”) providing for new 15-year terms in markets
currently served by EBC and to include two new markets with Univision affiliates
in Nashville, Tennessee and Jacksonville, Florida. The Surviving Corporation
will have two (2) years from the Effective Date to acquire and begin
transmitting Univision Network programming on such full power or LPTV stations
in these markets. Univision acknowledges that the payment of the Preferred Stock
Cash Consideration to Univision as set forth in Section 2.01(b) is subject to
Univision executing the Univision Affiliation Agreements. The parties hereby
agree that the right of first refusal held by Univision as set forth in
paragraph 27 of those Univision and Telefutura affiliation agreements now in
existence with EBC and/or its Subsidiaries and the Univision Affiliation
Agreements to be entered into by and between EBC and/or its Subsidiaries and
Univision Network Limited Partnership and/or its affiliates (“UNLP”) and by and
between EBC and/or its Subsidiaries and Telefutura shall in no way

45



--------------------------------------------------------------------------------



 



extend, or be applicable to this Agreement and Transactions herein contemplated,
and therefore Univision hereby waives any such right for itself, UNLP and
Telefutura.
     SECTION 6.11 Arkansas Media Purchase and Settlement Agreement. The parties
acknowledge and agree that the related party transactions between EBC and
Arkansas Media, LLC will be resolved in accordance with the Equity Broadcasting
Corporation — Arkansas Media, LLC Purchase and Settlement Agreement in the form
of Exhibit K attached to this Agreement (the “EBC Arkansas Media Settlement
Agreement”).
     SECTION 6.12 Indemnification.
     (a) Indemnification of Coconut Palm. Subject to the terms and conditions of
this Section 6.12 (including without limitation the limitations set forth in
Section 6.12(e)), EBC shall indemnify, defend and hold harmless Coconut Palm and
the Surviving Corporation and its employees, officers, directors,
representatives, successors and permitted assigns (a “Coconut Palm Indemnitee”)
from and against all Losses asserted against, resulting to, imposed upon, or
incurred by any Coconut Palm Indemnitee by reason of, arising out of or
resulting from: (i) the inaccuracy or breach of any representation or warranty
of EBC contained in or made pursuant to this Agreement, any Schedule or any
certificate delivered by EBC to Coconut Palm pursuant to this Agreement with
respect hereto or thereto in connection with the Closing; (ii) the
non-fulfillment or breach of any covenant or agreement of EBC contained in this
Agreement or delivered pursuant to this Agreement; and (iii) any Taxes of EBC or
any Subsidiary arising in or relating to any taxable period (or portion thereof)
ending on or before the Closing Date which EBC has not properly accrued on its
Most Recent Balance Sheet in accordance with GAAP.
     (b) Losses. As used in this Section 6.12, the term “Losses” shall include
all losses, liabilities, damages, judgments, awards, orders, penalties,
settlements, costs and expenses (including, without limitation, interest,
penalties, court costs and reasonable legal fees and expenses) including those
arising from any Actions, demands, claims, suits, actions, costs of
investigation, notices of violation or noncompliance, causes of action,
proceedings and assessments whether or not made by third parties or whether or
not ultimately determined to be valid.
     (c) Indemnification of Third Party Claims. The indemnification obligations
and liabilities under this Section 6.12 with respect to actions, proceedings,
lawsuits, investigations, demands or other claims brought against Coconut Palm
by a Person other than EBC (a “Third Party Claim”) shall be subject to the
following terms and conditions:
     (i) Notice of Claim. Coconut Palm, will give the EBC Shareholder
Representative (as defined below) prompt written notice after receiving written
notice of any Third Party Claim or discovering the liability, obligation or
facts giving rise to such Third Party Claim (a “Notice of Claim”) which Notice
of Third Party Claim shall set forth (i) a brief description of the nature of
the Third party Claim, (ii) the total amount of the actual out-of-pocket Loss or
the anticipated potential Loss (including any costs or expenses which have been
or may be reasonably incurred in connection therewith), and (iii) whether such
Loss may be covered (in whole or in part) under any insurance and the estimated
amount of such Loss which may be covered under such insurance, and the EBC

46



--------------------------------------------------------------------------------



 



Shareholder Representative shall be entitled to participate in the defense of
such Third Party Claim at its expense.
     (ii) Defense. The EBC Shareholder Representative shall have the additional
right, at its option (subject to the limitations set forth below) at its own
expense, by written notice to Coconut Palm, to assume the entire control of,
subject to the right of Coconut Palm to participate (at its expense and with
counsel of its choice) in, the defense, compromise or settlement of the Third
Party Claim as to which such Notice of Claim has been given, and shall be
entitled to appoint a recognized and reputable counsel reasonably acceptable to
Coconut Palm to be the lead counsel in connection with such defense. If EBC
Shareholder Representative elects to assume the defense of a Third Party Claim:
     1. the EBC Shareholder Representative shall diligently and in good faith
defend such Third party Claim and shall keep Coconut Palm reasonably informed of
the status of such defense; provided, however, that in the case of any
settlement providing for remedies other than monetary damages for which
indemnification is provided, Coconut Palm shall have the right to approve the
settlement, which approval will not be unreasonably withheld, conditioned or
delayed; and
     2. Coconut Palm shall fully cooperate in all respects with the EBC
Shareholder Representative in any such defense, compromise or settlement
thereof, including, without limitation, the selection of counsel, and Coconut
Palm shall make available to the EBC Shareholder Representative all pertinent
information and documents under his control.
     (iii) Limitations of Right to Assume Defense. The EBC Shareholder
Representative shall not be entitled to assume control of such defense if
(i) the Third Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation; (ii) the Third
Party Claim seeks an injunction or equitable relief against Coconut Palm; or
(iii) there is a reasonable probability that a Third Party Claim may materially
and adversely affect Coconut Palm other than as a result of money damages or
other money payments.
     (d) Insurance Effect. To the extent that any Losses that are subject to
indemnification pursuant to this Section 6.12 are covered by insurance, Coconut
Palm shall use commercially reasonable efforts to obtain the maximum recovery
under such insurance; provided that Coconut Palm shall nevertheless be entitled
to bring a claim for indemnification under this Section 6.12 in respect of such
Losses and the time limitations set forth in Section 6.12(e) hereof for bringing
a claim of indemnification under this Agreement shall be tolled during the
pendency of such insurance claim. The amount of any indemnifiable Loss shall be
reduced by an amount equal to 100% of any proceeds actually paid to Coconut Palm
from insurance or other amounts actually recovered from third parties by or on
behalf of Coconut Palm in respect of the related Loss and actually paid to
Coconut Palm.

47



--------------------------------------------------------------------------------



 



     (e) Limitations on Indemnification.
     (i) Survival. The representations, warranties, covenants and agreements in
this Agreement shall survive the Closing until the date which is twelve
(12) months following the Closing Date (the “Survival Period”). Notwithstanding
the foregoing or any other provision of this Agreement, any claim made by a
party hereunder by filing a suit or action in a court of competent jurisdiction
for breach of a representation or warranty prior to the termination of the
Survival Period provided hereunder for such claim shall be preserved despite the
subsequent termination of such Survival Period.
     (ii) Amount and Source Limitation. Notwithstanding any other provision
contained herein (except for Section 6.12(f)), the aggregate maximum liability
of EBC for Losses pursuant to Section 6.12 shall not in any event exceed the
Escrow, and neither Coconut Palm nor any Coconut Palm Indemnitee shall have any
claim hereunder against EBC, any Subsidiary or the Major EBC Shareholders other
than for the shares (and any proceeds of the shares or distributions with
respect to the shares) held as part of the Escrow which shall constitute the
sole source of payment of any indemnification claim hereunder.
     (iii) Amount Less Than EBC Maximum Indebtedness. In the event the total
Indebtedness of EBC as reflected on the Closing Balance Sheet (the “EBC Closing
Date Indebtedness”) shall be less than the EBC Maximum Indebtedness, then any
Losses subject to indemnification under this Section 6.12 shall be paid solely
by the Surviving Corporation up to the amount by which the EBC Maximum
Indebtedness, subject to adjustment in Section 7.02(s), exceeds the EBC Closing
Date Indebtedness. For example, by way of illustration and not limitation, if
the EBC Closing Indebtedness equals $58,000,000, and the EBC Maximum
Indebtedness equals $62,000,000 (as determined in accordance with Section
3.03(d)), then any Losses subject to indemnification under this Section 6.12
shall be paid by the Surviving Corporation (and not paid from the Escrow) up to
$4,000,000, with any Losses subject to indemnification under this Section 6.12
which are over $4,000,000 paid from the Escrow.
     (f) Exclusive Remedy. Coconut Palm hereby acknowledge and agree that, from
and after the Closing, its sole remedy with respect to any and all claims for
damages arising out of or relating to this Agreement shall be pursuant and
subject to the requirements and limitations of the indemnification provisions
set forth in this Section 6.12. The parties acknowledge and agree that prior to
the Closing: EBC’s indemnification of Coconut Palm pursuant to Section 6.12(a)
shall not be subject to the limitations of Section 6.12(e)(ii) above and that
any claims for indemnification under Section 6.12(a) or otherwise pursuant to
this Agreement may only be brought against EBC directly and not any EBC
shareholders, officers, directors, agents, or representatives.
     (g) Adjustment to Merger Consideration. Amounts paid for indemnification
under Section 6.12 shall reduce the total Merger Consideration and thus the
shares of Coconut Palm Common Stock issued by Coconut Palm as a result of the
Merger, except as otherwise required by Law.

48



--------------------------------------------------------------------------------



 



     (h) EBC Shareholder Representative. John Whitmore shall be the EBC
Shareholder Representative. The EBC Shareholder Representative shall have all
rights and obligations to represent EBC shareholders with Escrowed Shares in
connection with all matters in this Section 6.12, and all matters relating to
the Escrow Agreement, as provided in Section 2.05. The Surviving Corporation
shall indemnify and hold harmless the EBC Shareholder Representative against any
claims, damages or liabilities resulting from the EBC Shareholder
Representative’s performance of its duties under Section 2.05 and
Section 6.12(h) except for acts of fraud or willful breach of such sections.
     SECTION 6.13 Governance. As of the Effective Time, the members of the board
of directors of both Coconut Palm and the Surviving Corporation shall be seven
(7) with Henry Luken, III as Chairman, with three designees of the board being
appointed by shareholders of EBC or members of EBC management and with three
designees of the board being appointed by Coconut Palm. All such designees shall
have been so designated at on or before the date of Closing. Such total number
of board members may be subject to adjustment by applicable securities Law and
requirements of applicable securities exchange or national securities quotation
systems, including the requirements for a majority of independent directors.
Following the Effective Date, Coconut Palm shall provide all directors with
customary indemnification and directors’ and officers’ insurance. The Surviving
Corporation’s officers shall be mutually agreed upon by Coconut Palm and EBC
prior to the Effective Time.
     SECTION 6.14 Listing Application. Within thirty (30) days following the
Effective Date, Coconut Palm shall make application to the NASDAQ market for
which it qualifies, or to a national securities exchange, for the listing of
Coconut Palm Common Stock, and following the submission of such application
shall make reasonable efforts to obtain approval for such application.
     SECTION 6.15 Confidentiality; Public Announcements.
     (a) From the date hereof until Closing, without the prior written consent
of the other party, neither party will, and each will direct its Representatives
not to, directly or indirectly, make any public comment, statement or
communication with respect to, or otherwise disclose or permit the disclosure of
the existence of discussions regarding, a possible transaction between the
parties or any of the terms, conditions, or other aspects of the Transactions or
information provided by one party to the other without the written consent of
the other party hereto.
     (b) The initial press release relating to this Agreement shall be a joint
press release the text of which has been agreed to by each of Coconut Palm and
EBC and shall be subject to the requirements of applicable securities Law or the
requirements of any applicable securities exchange or national securities
quotation system. Thereafter, each of Coconut Palm and EBC shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to this Agreement or any of the Transactions.
     (c) If a party believes, on the advice of counsel, that it is required by
applicable Law or the requirements of any applicable securities exchange or any
national securities quotation system to make any disclosure prohibited by this
Section 6.15, it shall first notify the other party and provide to the other
party the content of the proposed disclosure, the reasons that such

49



--------------------------------------------------------------------------------



 



disclosure is required by law or regulation, and the time and place that the
disclosure will be made, and give the other party a reasonable opportunity to
review the proposed disclosure and comment thereon.
     SECTION 6.16 Due Diligence Review. Coconut Palm shall be entitled to
conduct, from the date hereof through a date which is four (4) weeks from the
date hereof (the “Due Diligence Termination Date”), a due diligence review of
EBC which may include, without limitation, a review of the assets, properties,
books, records, business, operations, government licenses, customer base, and
financial condition of EBC, an audit of EBC’s financial statements and an
environmental assessment of the business premises (hereinafter referred to as
“Due Diligence Review”). EBC and its officers, employees and agents shall
facilitate such review by Coconut Palm and its Representatives and shall furnish
all information as may be reasonably requested by such reviewing party, and
shall afford such reviewing party and its representatives an opportunity to
examine such books, records and properties of EBC as may be requested. If the
results of the Due Diligence Review are not satisfactory to Coconut Palm in its
sole discretion, then Coconut Palm may elect in writing, on or prior to the Due
Diligence Termination Date, to not close the Transactions contemplated by this
Agreement and/or to terminate this Agreement. Coconut Palm’s conduct or failure
to conduct any Due Diligence Review shall not affect any representation or
warranty of EBC or any of the Shareholders under this Agreement.
     SECTION 6.17 Transfer Taxes. EBC and Coconut Palm shall reasonably
cooperate in the preparation, execution and filing of all returns,
questionnaires, applications or other documents regarding any sales, transfer,
stamp, stock transfer, value added, use, real property transfer or gains and any
similar Taxes which become payable in connection with the transactions
contemplated by this Agreement.
     SECTION 6.18 Certain Claims. As additional consideration for the issuance
of the Merger Consideration pursuant to this Agreement, each of EBC stockholders
hereby release and forever discharges, effective as of the Closing Date EBC and
its directors, offices, employees and agents, from any and all rights, claims,
demands, judgments, obligations, liabilities and damages, whether accrued or
unaccrued, asserted or unasserted, and whether known or unknown arising out of
or resulting from such stockholder’s (i) status as a holder of an equity
interest in EBC; and (ii) employment, service, consulting or other similar
agreement entered into with EBC prior to Closing, to the extent that the bases
for claims under such agreement that survives the Closing arise prior to the
Closing, provided, however, the foregoing shall not release any obligations of
Coconut Palm set forth in this Agreement or the Escrow Agreement.
     SECTION 6.19 No Securities Transactions. Neither EBC nor any of its
affiliates, directly or indirectly, shall engage in any transaction involving
the securities of Coconut Palm prior to the time of the making of a public
announcements of the transactions contemplated by this Agreement. EBC shall use
its best efforts to require each of its officers, directors, employees, agents,
representatives and stockholders to comply with the foregoing requirement.
     SECTION 6.20 Third Party Expenses. Each of EBC and Coconut Palm shall
provide the other party with a statement of estimated third party expenses
incurred by it (“Third Party Expenses”) at least ten (10) business days prior to
the date of the Closing (the “Statement of Expenses”), which statement shall be
provided for informational purposes only.

50



--------------------------------------------------------------------------------



 



     SECTION 6.21 Use of Coconut Palm Cash. The parties acknowledge and agree
that the cash held by Coconut Palm at the Closing, including its operating cash
and the cash held in the Trust Fund (collectively, the “Segregated Growth
Funds”), shall as of the Effective Time and for all times following the
Effective Time be subject the restrictions contained in this Section 6.21. The
Segregated Growth Funds shall generally be used for the purposes of achieving
revenue growth, and for customary working capital purposes (specifically
excluding the prepayment of any Indebtedness). The parties shall use
commercially reasonable efforts to obtain the agreement of each applicable EBC
lender(s) that the Segregated Growth Funds: (i) be held in newly established
segregated account(s); and (ii) not be considered or used as collateral or
security for any debt or encumbered by any debt.
     SECTION 6.22 Univision Registration Rights. If at any time during the two
(2) year period following the Effective Date the Surviving Corporation intends
to file a Registration Statement, the Surviving Corporation shall provide
Univision with written notice thereof at least fifteen (15) days prior to such
filing. Univision shall have the right to include all or any part of the
Registrable Shares in the registration contemplated by such Registration
Statement provided it provides written notice of the number of its Registrable
Shares to be included in the Registration Statement within 15 days of its
receipt of such notice. The Surviving Corporation shall use its best efforts to
cause all such Registrable Shares which the Surviving Corporation has been
requested by Univision to register to be registered under the Securities Act of
1933, as amended (the “Securities Act”), to permit their sale or other
disposition in accordance with the intended methods of distribution specified in
the request of Univision; provided, however, that Surviving Corporation shall
have the right to postpone or withdraw any registration effected pursuant to
this Section without any obligation to Univision whatsoever, in which event the
Surviving Corporation shall provide prompt written notice thereof to Univision.
     In connection with any registration under this Section 6.22 involving an
underwritten offering, the Surviving Corporation shall not be required to
include any Registrable Shares in such registration unless Univision thereof
accepts the terms of the underwriting as agreed upon between the Surviving
Corporation and the underwriters of the Surviving Corporation. If, in the
opinion of the managing underwriter, it is appropriate because of marketing
factors to limit the number of Registrable Shares to be included in the
offering, then the Surviving Corporation shall be required to include in the
registration only that number of Registrable Shares, if any, which the managing
underwriter believes should be included therein. If the number of Registrable
Shares to be included in the offering in accordance with the foregoing is less
than the total number of shares which Univision has requested to be included,
then Univision and other holders of securities entitled to be included in such
registration shall participate in the registration pro rata based upon the total
number of shares requested to be registered by them.
     For the purposes of this Section the term “Registration Statement” means a
registration statement filed by the Surviving Corporation with the Securities
and Exchange Commission (the “SEC”) for a public offering and sale of common
stock of the Surviving Corporation (other than a Registration Statement on Form
S-4, S-8 or their successors, or any other form for a limited purpose, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another corporation). For the purposes of
this Section the term “Registrable Shares” shall include (i) those shares of
Coconut Palm Common Stock issued to Univision under this Agreement, (ii) those
shares of Coconut Palm Common Stock issuable to

51



--------------------------------------------------------------------------------



 



Univision upon conversion of the Series A Convertible Non-Voting Preferred Stock
issued to Univision under this Agreement and (iii) any securities issued as a
dividend or other distribution with respect to, or in exchange for, or in
replacement of, securities referenced in clause (i) or (ii).
     The Surviving Corporation shall not be liable for any sales, broker’s or
underwriting commissions or other selling expenses incurred upon sale by
Univision of any of the Registrable Shares but shall be responsible for all
other registration expenses. The registration rights and obligations provided in
this Section 6.22 shall not be assignable to any third party, except to an
affiliate of Univision.
     The Surviving Corporation shall prepare and promptly file with the SEC and
promptly notify Univision of the filing of such amendments or supplements to the
Registration Statement or prospectuses contained therein as may be necessary to
correct any statements or omissions if, at the time when a prospectus relating
to the Registrable Shares required to be delivered under the Securities Act, any
event shall have occurred as a result of which any such prospectus or any other
prospectus as then in effect would include an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Surviving Corporation shall also advise Univision promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the SEC suspending the effectiveness of the Registration Statement or
the initiation or threatening of any proceeding for that purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued. If, after a
Registration Statement becomes effective, the Surviving Corporation advises
Univision that the Surviving Corporation, in its reasonable judgment, considers
it appropriate that the Registration Statement be amended, Univision shall
suspend any further sales of the Registrable Shares until the Surviving
Corporation advises Univision that the Registration Statement has been amended
provided that the Surviving Corporation promptly makes such amendment.
     The Surviving Corporation shall maintain the effectiveness of the
Registration Statement until such time (which period shall not be less than
120 days) as the Surviving Corporation reasonably determines that Univision will
be able to sell all of its Registrable Shares then owned by Univision without
the need for continued registration of the shares, in the three month period
immediately following the termination of the effectiveness of the Registration
Statement.
     If the Registrable Securities owned by Univision Holder are included in any
registration, Univision shall furnish the Surviving Corporation such information
regarding itself as the Surviving Corporation may reasonably request and as
shall be required in connection with any registration referred to in this
Section 6.22. Univision shall indemnify and hold harmless the Surviving
Corporation and its affiliates, subsidiaries, officers, directors, shareholders,
representatives and each Person, if any, who controls (as defined in the
Securities Act) the Surviving Corporation for any losses, claims, damages or
liabilities (joint or several) resulting from any material omissions or
misstatements of fact provided by Univision in writing to the Surviving
Corporation expressly for use in connection with such registration and actually
included in the Registration Statement used to register the Registrable Shares.
The foregoing indemnity by Univision shall not apply to amounts paid in
settlement of any such liabilities if such settlement is effected without the
consent of Univision (which consent shall not be

52



--------------------------------------------------------------------------------



 



unreasonably withheld or delayed), and in no event shall any indemnity by
Univision exceed the net proceeds (less underwriting discounts and selling
commissions) from the offering received by Univision.
     To the maximum extent permitted by applicable Law, the Surviving
Corporation will indemnify and hold harmless Univision and its affiliates,
subsidiaries, officers, directors, shareholders, representatives and each
Person, if any, who controls (as defined in the Securities Act) Univision for
any losses, claims, damages or liabilities (joint or several) resulting from:
(a) any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto,
(b) the omission or alleged omission to state in the Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (c) any
violation or alleged violation by the Surviving Corporation of applicable
securities laws, or any rule or regulation promulgated under applicable
securities laws relating to the Registration Statement.
     If any indemnification provided for in this Section is held by a court of
competent jurisdiction to be unavailable to an indemnified party, in lieu
thereof the indemnifying party shall contribute to the amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other hand, for the claim giving rise to such
payments; provided that no contribution by Univision, when combined with any
amounts paid by Univision pursuant to any indemnity hereunder, shall exceed the
net proceeds (less underwriting discounts and selling commissions) from the
offering received by Univision.
     The obligations of indemnity and contribution hereunder shall survive the
completion of any offering of Registrable Shares in a Registration Statement
under this Agreement.
     The Surviving Corporation shall not, without the prior written consent of
Univision which shall not be unreasonably withheld, enter into any agreement
with any holder or prospective holder of any securities of the Surviving
Corporation that would grant such holder or prospective holder any piggyback
registration rights materially superior to those rights granted pursuant to this
Agreement (it being understood that the grant of parity piggyback registration
rights shall not require any such consent, and it further being understood that
the grant of senior piggyback registration rights shall not require any such
consent if such senior piggyback registration rights are granted to an investor
in a material capital raising transaction for the Surviving Corporation in lieu
of granting any demand registration rights to such investor).
     SECTION 6.23 Further Action; Approvals; Reasonable Efforts.
     (a) Upon the terms and subject to the conditions of this Agreement, each of
the parties hereto agrees to use all commercially reasonable efforts to
(i) take, or cause to be taken, all appropriate action, and to do, or cause to
be done, all things necessary, proper or advisable under applicable Law or
otherwise to consummate and make effective the Transactions, and (ii) obtain
from Governmental Authorities and third parties any consents, licenses, permits,
waivers, approvals, authorizations or orders required to be obtained by Coconut
Palm or EBC, or any of

53



--------------------------------------------------------------------------------



 



their respective subsidiaries, if applicable, in connection with the
authorization, execution and delivery of this Agreement.
     (b) As soon as practicable after the date of this Agreement, (i) each of
the parties hereto agrees to make an appropriate filing pursuant to the HSR Act
with respect to the transactions contemplated by this Agreement and to supply as
promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be requested pursuant
to the HSR Act; and EBC agrees to make an appropriate filing with the FCC with
respect to the transactions contemplated by this Agreement and to supply as
promptly as practicable to the appropriate Governmental Authorities any
additional information and documentary material that may be requested by the FCC
regarding EBC’s FCC licenses;
     (c) Subject to appropriate confidentiality protections, each of Coconut
Palm and EBC shall have the right to review and approve in advance drafts of all
applications, notices, petitions, filings and other documents made or prepared
in connection with the items described in clauses (a) and (b) above, which
approval shall not be unreasonably withheld or delayed, shall cooperate with
each other in connection with the making of all such filings, shall furnish to
the other party such necessary information and assistance as such other party
may reasonably request with respect to the foregoing and shall provide the other
party with copies of all filings made by such party with any applicable
Government Authority, and, upon request, any other information supplied by such
party to a Governmental Authority in connection with this Agreement and the
Transactions. Any such information provided by each party and included in any
regular filing shall be true and correct in all material respects and shall not
omit to state a material fact necessary to make the statement therein not
misleading.
     (d) EBC, and Coconut Palm shall use their respective reasonable best
efforts to obtain any third party consents (i) necessary, proper or advisable to
consummate the Transactions, (ii) disclosed in the EBC Disclosure Schedule or
(iii) required to prevent a EBC Material Adverse Effect from occurring prior to
the Effective Time. In the event that EBC shall fail to obtain any third party
consent described above, EBC shall use its reasonable best efforts, and shall
take such actions as are reasonably requested by Coconut Palm, to minimize any
adverse effect upon EBC and Coconut Palm and their respective businesses
resulting, or which could reasonably be expected to result, after the Effective
Time, from the failure to obtain such consent. In addition, at the request of
Coconut Palm, EBC shall use its reasonable best efforts to assist Coconut Palm
in obtaining (A) any estoppel certificates from any ground lessor under the
ground leases underlying the Leased Properties, and (B) customary “comfort”
letters from any franchisors or licensors under any franchise or license
agreements to which EBC or any Subsidiary is a party.
     (e) Notwithstanding anything to the contrary in this Agreement, in
connection with obtaining any approval or consent from any person (other than a
Governmental Authority) with respect to the Merger or any other Transaction,
(i) without the prior written consent of Coconut Palm which shall not be
unreasonably withheld, none of EBC or any of its Subsidiaries shall pay or
commit to pay to such person whose approval or consent is being solicited any
cash or other consideration, make any commitment or incur any liability or other
obligation due to such person and (ii) Coconut Palm shall not be required to pay
or commit to pay to such person whose approval or consent is being solicited any
cash or other consideration, make any commitment or to incur any liability or
other obligation.

54



--------------------------------------------------------------------------------



 



ARTICLE VII
CONDITIONS TO THE MERGER
     SECTION 7.01 Conditions to the Obligations of Each Party. The obligations
of EBC, Coconut Palm, and the Major EBC Shareholders to consummate the Merger
are subject to the satisfaction or waiver (where permissible) of the following
conditions:
     (a) EBC Shareholder Approval. EBC Shareholder Approval shall have been
obtained by EBC in accordance with the ABCA and EBC’s Articles of Incorporation.
     (b) Coconut Palm Stockholder Approval. Coconut Palm Stockholder Approval
shall have been obtained by Coconut Palm in accordance with the DGCL and Coconut
Palm’s Certificate of Incorporation.
     (c) No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, judgment, decree,
executive order or award which is then in effect and has the effect of making
the Merger illegal or otherwise prohibiting consummation of the Merger.
     (d) U.S. Antitrust Approvals and Waiting Periods. Any waiting period (and
any extension thereof) applicable to the consummation of the Merger under the
HSR Act shall have expired or been terminated.
     (e) Government Approvals. Coconut Palm and EBC shall have obtained all
necessary approvals required by governmental entities, including all applicable
requirements, approvals of applications, and notices with the FCC under the
Communications Act and all approvals related to FCC Licenses.
     (f) Univision Asset Purchase Agreement. EBC shall have executed and
delivered to Univision the Asset Purchase Agreement in the form attached as
Exhibit L and all the transactions contemplated thereunder shall have been fully
consummated pending the Closing of this Agreement. In the event the transactions
contemplated under the Asset Purchase Agreement shall not have been consummated,
then the parties shall adhere to the provisions in Section 2.01(b).
     SECTION 7.02 Conditions to the Obligations of Coconut Palm. The obligations
of Coconut Palm to consummate the Merger are subject to the satisfaction or
waiver (where permissible) of the following additional conditions:
     (a) Representations and Warranties. The representations and warranties of
EBC that are qualified by materiality shall be true and correct in all respects,
and the representations and warranties of EBC contained in this Agreement that
are not so qualified shall be true and correct in all material respects, in each
case as of the date of this Agreement and as of the Effective Time, as though
made on and as of the Effective Time.
     (b) Agreements and Covenants. EBC and the Major EBC Shareholders shall have
performed or complied in all material respects (except for those which are
already qualified by

55



--------------------------------------------------------------------------------



 



materiality, which shall be true and correct in accordance with their respective
terms) with all agreements and covenants required by this Agreement to be
performed or complied with by it/him on or prior to the Effective Time.
     (c) No Litigation. No Action against or involving EBC or the Major EBC
Shareholders (including a temporary restraining order) or final judgment, order
or decree relating thereto, of any state or federal court or other governmental
agency or third party in which it is sought to obtain damages or other relief
(including rescission) (provided with respect to the Major EBC Shareholders such
Actions must relate to this Agreement), or which prevents or restrains the
consummation of the Transactions by EBC or Major EBC Shareholders, or prohibits
the shareholders’ ownership of the Shares (or transfer hereunder), or that has
had, or would reasonably be expected to have, a EBC Material Adverse Effect,
shall be pending or threatened; no investigation that would result in any such
Action shall be pending or threatened, and no such judgment, order or decree
relating to such Action shall have been entered.
     (d) Third Party Approvals. All Third Party Approvals that are required of
EBC and the Major EBC Shareholders shall have been received, in form and
substance and on terms reasonably satisfactory to Coconut Palm and EBC, and
original or copies of executed counterparts thereof shall have been made
available for inspection by Coconut Palm prior to the Closing.
     (e) Material Adverse Effect. From the date hereof to the Closing Date,
there shall have been no change, event or development that has had, or would
reasonably be expected to have, an EBC Material Adverse Effect.
     (f) Shareholders’ Agreement. Except with respect to those agreements listed
at Section 7.02(f) of the EBC Disclosure Schedule, all shareholder agreements,
voting agreements (except as provided herein), buy-sell agreements and all
similar agreements involving EBC and its shareholders shall have been terminated
as of the Closing.
     (g) Voting Agreements. The Voting Agreements of Section 6.02 shall have
been executed and delivered to Coconut Palm.
     (h) Employment and Consultant Agreements. The Morton Employment Agreement,
the Fess Employment Agreement and the Hooper Consulting Agreement shall have
been executed and delivered by Messrs. Morton, Fess and Hooper, respectively, to
Coconut Palm.
     (i) Management Services Agreement. The Management Services Agreement shall
have been executed and delivered by EBC to Coconut Palm.
     (j) Dissenters. The holders of not more than five percent (5%) of the
outstanding capital stock of any class of EBC shall have demanded appraisal of
the capital stock of EBC in accordance with the ABCA.
     (k) Univision Affiliation Agreements. The Univision Affiliation Agreements,
in the form of attached as Exhibit I, shall have been executed and delivered to
Coconut Palm by EBC and Univision. Coconut Palm acknowledges that the failure to
execute and deliver said agreements cannot be waived as a condition to Closing.

56



--------------------------------------------------------------------------------



 



     (l) Officer’s Certificate. EBC shall have delivered to Coconut Palm a
certificate, dated the date of the Closing, signed by an officer of EBC and
certifying as to the satisfaction of the conditions specified in
Sections 7.01(a), (c) and (e) and Sections 7.02(a) through 7.02(k).
     (m) Appraisal. A reputable media valuation firm such as Holt Media or other
similar valuation firm agreed to by Coconut Palm and EBC (each in their sole
discretion) shall appraise EBC with a valuation of at least Three Hundred
Million Dollars ($300,000,000).
     (n) Fairness Opinion. A fairness opinion will be provided by Coconut Palm’s
financial advisor advising Coconut Palm as to the fairness of the Merger to
Coconut Palm’s shareholders from a financial point of view. Said fairness
opinion shall have been obtained and be acceptable to Coconut Palm two (2) weeks
following the Due Diligence Termination Date.
     (o) Completion of Due Diligence Review; Disclosure Schedule.
          (1) On or prior to the Due Diligence Termination Date, Coconut Palm
shall have completed to its sole satisfaction its Due Diligence Review of EBC
and its Subsidiaries. Coconut Palm shall provide written notice to EBC in the
event that this condition shall not have been satisfied as of the Due Diligence
Termination Date.
          (2) EBC shall have delivered a complete version of the EBC Disclosure
Schedule to Coconut Palm on or prior to the date which is twenty-one (21) days
following the date hereof, with a complete initial draft EBC Disclosure Schedule
delivered to Coconut Palm within one (1) week from the date of this Agreement.
     (p) Escrow. The Escrowed Coconut Palm Common Stock shall have been placed
in escrow in accordance with the terms of Section 2.02(b) or alternatively an
insurance binder in accordance with the terms of Section 2.02(b) and reasonably
acceptable to Coconut Palm shall have been delivered to Coconut Palm.
     (q) Comfort Letters. Coconut Palm shall have received “comfort” letters in
the customary form from Moore Stephens Frost dated the date of distribution of
the Proxy Statement and the date of the Closing (or such other date or dates
reasonably acceptable to Coconut Palm) with respect to certain EBC financial
statements and other EBC financial information included in the Proxy Statement.
     (r) Stockholder List. EBC shall have delivered to Coconut Palm, as of the
Closing Date, a true and complete list of all holders of EBC capital stock and
all holders of EBC stock options, any other rights to purchase EBC capital stock
as of the Closing Date including the number of shares held at the Closing Date
by each such holder and the address of each such holder certified by the
Secretary of EBC.
     (s) EBC Indebtedness. The total EBC Closing Date Indebtedness of EBC as
reflected on a balance sheet of EBC dated as of the date prior to the Closing,
certified by the chief financial officer of EBC (the “Closing Balance Sheet”)
shall be no more than the EBC Maximum Indebtedness; provided however, that in
the event EBC shall not have contracted or otherwise committed to the sale or
transfer of its TV stations WBMM and KPOU and such TV stations remain as assets
of EBC which are freely transferable (subject only to customary

57



--------------------------------------------------------------------------------



 



approvals including from the FCC and presently existing third party lenders),
then the Maximum EBC Indebtedness shall be increased to $74,000,000. The Closing
Balance Sheet shall have been prepared in accordance with GAAP, consistently
applied, throughout the periods covered thereby and present fairly in all
material respects the financial condition of EBC and its assets and liabilities
as of such date; provided, that, the Closing Balance Sheet shall be subject to
normal year-end audit adjustments (which in the aggregate are not material) and
omit footnotes and other presentation items which are required by GAAP. The
Closing Balance Sheet reflect all adjustments necessary for a fair presentation
of the financial information contained therein, subject to the exceptions from
GAAP noted herein.
     (t) Additional Documentation. In addition to the foregoing, EBC and the
Major EBC Shareholders shall have delivered:
     (i) Certificates evidencing the Class A Preferred Stock;
     (ii) Articles of Incorporation and Bylaws, as amended of EBC and its
Subsidiaries;
     (iii) Certified resolutions signed by an authorized officer of EBC and
dated as of the date of Closing certifying and attaching the resolutions of the
EBC Board authorizing and approving this Agreement and the Transactions.
     (iv) Resignations of directors of EBC Subsidiaries as requested by Coconut
Palm;
     (v) Closing opinion from EBC counsel as to certain matters reasonably
acceptable to Coconut Palm;
     (vi) a duly executed certificate of non-foreign status from EBC meeting the
requirements of Treasury Regulation
Section 1.1445-2(b)(2);
     (vii) Other documents reasonably requested by Coconut Palm pursuant to this
Agreement including without limitation evidence of consents and approvals from
third parties and Governmental Authorities.
     SECTION 7.03 Conditions to the Obligations of EBC. The obligations of EBC
and the Major EBC Shareholders to consummate the Merger are subject to the
satisfaction or waiver (where permissible) of the following additional
conditions:
     (a) Representations and Warranties. The representations and warranties of
Coconut Palm that are qualified by materiality shall be true and correct in all
respects, and the representations and warranties of Coconut Palm contained in
this Agreement that are not so qualified shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Effective Time, as though made on and as of the Effective Time.
     (b) Agreements and Covenants. Coconut Palm shall have performed or complied
in all material respects (except for those which are already qualified by
materiality, which shall be true and correct in accordance with their respective
terms) with all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Effective Time.

58



--------------------------------------------------------------------------------



 



     (c) No Litigation. No Action against or involving Coconut Palm (including a
temporary restraining order) or final judgment, order or decree relating
thereto, of any state or federal court or other governmental agency or third
party in which it is sought to obtain damages or other relief (including
rescission), or which prevents or restrains the consummation of the Transactions
by Coconut Palm, or that has had, or would reasonably be expected to have, a EBC
Material Adverse Effect, shall be pending or threatened; no investigation that
would result in any such suit, action or proceeding shall be pending or
threatened, and no such judgment, order or decree relating to such Action shall
have been entered.
     (d) Third Party Approvals. All Third Party Approvals that are required of
Coconut Palm shall have been received, in form and substance and on terms
reasonably satisfactory to EBC and original or copies of executed counterparts
thereof shall have been made available for inspection by EBC prior to the
Closing.
     (e) Officer’s Certificate. Coconut Palm shall have delivered to EBC a
certificate, dated the date of the Closing, signed by an officer of Coconut
Palm, certifying as to the satisfaction of the conditions specified in Sections
7.01(b), (c) and (e) and Sections 7.03(a) through 7.03(d).
     (f) Additional Documentation. In addition to the foregoing, Coconut Palm
shall have delivered;
     (i) Certified resolutions signed by an authorized officer of EBC and dated
as of the date of Closing certifying and attaching the resolutions of the EBC
Board authorizing and approving this Agreement and the Transactions;
     (ii) Evidence of consents and approvals from third parties and Governmental
Authorities as may be reasonably requested by EBC; and
     (iii) Closing opinion from Coconut Palm’s counsel in the form reasonably
acceptable to EBC;
     (iv) Resignations of the directors of Coconut Palm; and
     (v) Other documents reasonably requested by EBC pursuant to this Agreement
including without limitation evidence of consents and approvals from third
parties and Governmental Authorities.
     (g) SEC Compliance. Immediately prior to Closing, Coconut Palm shall be in
compliance in all material respects with the reporting requirements under the
Exchange Act.
     (h) Registration Statement Effective. The Registration Statement shall have
been declared effective by the SEC.

59



--------------------------------------------------------------------------------



 



     (i) Directors’ and Officers’ Liability Insurance. Coconut Palm shall have
obtained directors’ and officers’ liability insurance with terms reasonably
acceptable to EBC, shall be in full force and effect.
     (j) Trust Fund. Coconut Palm shall have made all necessary arrangements
with, and satisfied all conditions imposed by Continental Stock Transfer & Trust
Company to have the Trust Fund, which shall contain no less than the amount
referred to in Section 4.08, dispersed to Coconut Palm immediately upon the
Closing without further action or restriction.
     (k) Material Adverse Effect. From the date hereof to the Closing Date,
there shall have been no change, event or development that has had, or would
reasonably be expected to have, a Coconut Palm Material Adverse Effect.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER
     SECTION 8.01 Termination. This Agreement may be terminated and the Merger
and the other Transactions may be abandoned at any time prior to the Effective
Time by action taken or authorized by the Board of Directors of the terminating
party or parties, notwithstanding any adoption of this Agreement by the
shareholders of EBC or Coconut Palm, as follows (the date of any such
termination, the “Termination Date”):
     (a) by mutual written consent of Coconut Palm and EBC;
     (b) by either Coconut Palm or EBC if the Effective Time shall not have
occurred on or before December 31, 2006; provided, however, that the right to
terminate this Agreement under this Section 8.01(b) shall not be available to
any party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Effective Time to occur on or
before such date;
     (c) by either Coconut Palm or EBC if any Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any injunction, order, decree
or ruling (whether temporary, preliminary or permanent) or taken any other
action (including the failure to have taken an action) which has become final
and non-appealable and has the effect of making consummation of the Merger
illegal or otherwise preventing or prohibiting consummation of the Merger;
     (d) by Coconut Palm, if Coconut Palm is not in material breach of its
obligations under this Agreement, and if (i) any of the representations and
warranties of EBC herein become untrue or inaccurate such that Section 7.02(a)
would not be satisfied, or (ii) there has been a breach on the part of EBC of
any of its covenants or agreements herein such that Section 7.02(b) would not be
satisfied, and, in either such case, such breach (if curable) has not been cured
within 30 days after notice to EBC;
     (e) by EBC if EBC is not in material breach of its obligations under this
Agreement, and if (i) any of the representations and warranties of Coconut Palm
herein become untrue or inaccurate such that Section 7.03(a) would not be
satisfied, or (ii) there has been a breach on the

60



--------------------------------------------------------------------------------



 



part of Coconut Palm of any of its covenants or agreements herein such that
Section 7.03(b) would not be satisfied, and, in either such case, such breach
(if curable) has not been cured within 30 days after notice to Coconut Palm;
     (f) by either Coconut Palm or EBC if this Agreement shall fail to receive
either EBC Shareholder Approval at the EBC Shareholders’ Meeting or Coconut Palm
Stockholder Approval at Coconut Palm Stockholders’ Meeting; or
     (g) by Coconut Palm, in writing, on or prior to the Due Diligence
Termination Date, if the results of the Due Diligence Review of EBC and its
Subsidiaries are not satisfactory to Coconut Palm in its sole discretion.
     SECTION 8.02 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.01, this Agreement shall forthwith become void
and all obligations of the parties hereto shall terminate; provided however,
that such termination shall in any way terminate, limit or restrict the rights
and remedies of any party hereto against another party that has violated or
breached any of the representations, warranties, covenants or agreements of this
Agreement prior to termination hereof; and provided further that those
provisions which survive the termination of this Agreement shall not be void.
     SECTION 8.03 Amendment. This Agreement may be amended by the parties hereto
by action taken by or on behalf of their respective Boards of Directors at any
time prior to the Effective Time; provided, however, that, after the adoption of
this Agreement and the Transactions by the shareholders of EBC or Coconut Palm,
no amendment shall be made except as allowed under applicable Law. This
Agreement may not be amended except by an instrument in writing signed by each
of the parties hereto.
     SECTION 8.04 Waiver. Subject to the date for termination provided in
Section 8.01(b), at any time prior to the Effective Time, any party hereto may
(a) extend the time for the performance of any obligation or other act of any
other party hereto, (b) waive any inaccuracy in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any agreement of any other party
or any condition to its own obligations contained herein. Any such extension or
waiver shall be valid if set forth in an instrument in writing signed by the
party or parties to be bound thereby. The failure of any party to assert any of
its rights under this Agreement or otherwise shall not constitute a waiver of
those rights.
ARTICLE IX
GENERAL PROVISIONS
     SECTION 9.01 Survival of Provisions. The representations and warranties in
this Agreement and in any certificate delivered pursuant hereto shall survive
the Closing for a period of twelve (12) months. Section 8.02, Section 8.03 and
Article IX shall survive any termination of this Agreement.
     SECTION 9.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing in the English language and shall
be given (a) on

61



--------------------------------------------------------------------------------



 



the date of delivery if delivered personally, (b) on the first business day
following the date of dispatch if delivered by a nationally recognized next day
courier service, (c) on the fifth business day following the date of mailing if
delivered by registered or certified mail (postage prepaid, return receipt
requested) or (d) if sent by facsimile transmission, when transmitted and
receipt is confirmed. All notices hereunder shall be delivered to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):
     If to Coconut Palm:
Coconut Palm Acquisition Corp.
595 South Federal Highway, Suite 500
Boca Raton, Florida 33432
Attn: President
Facsimile: 561-955-7333
with a copy to:
Akerman Senterfitt
One Southeast Third Avenue, Suite 2800
Miami, Florida 33131
Attn: Stephen K. Roddenberry
Facsimile: 305-374-5600
if to EBC:
Equity Broadcasting Corporation
One Shackleford Drive, Suite 400
Little Rock, Arkansas 72211-2545
Attn: Larry Morton, President
Facsimile: 501-221-1101
with a copy to:
Friday, Eldredge & Clark, LLP
2000 Regions Center
400 West Capital
Little Rock, Arkansas 72201-3493
Attn: James M. Saxton, P.A.
Facsimile: 501-244-5301
If to Univision:
Univision Communications Inc.
1999 Avenue of the Stars, Ste. 3050
Los Angeles, CA 90067
Attn: Andrew Hobson

62



--------------------------------------------------------------------------------



 



with a copy (not constituting notice) to:
O’Melveny & Myers LLP
1999 Avenue of the Stars, Ste. 700
Los Angeles, CA 90067
Attn: Robert D. Haymer, Esq.
If to Henry Luken:
Henry G. Luken
641 Battery Place
Chattanooga, TN 37402
If to Sycamore:
Attn: John R. Whitman of Sycamore Ventures
845 Alexandar Road
Princeton, NJ 08540
Facsimile: (609) 759-8900
If to Arkansas Media, LLC:
c/o Equity Broadcasting Corporation
One Shackleford Drive, Suite 400
Little Rock, Arkansas 72211-2545
Attn: Larry Morton, President
Facsimile: 501-221-1101
     SECTION 9.03 Certain Definitions.
     (a) For purposes of this Agreement, the following terms (whether or not
capitalized) shall have the meaning set forth below:
          “affiliate” of a specified person means a person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified person.
          “beneficial owner”, with respect to any Shares, has the meaning
ascribed to such term under Rule 13d-3(a) of the Exchange Act. 50
          “business day” means any day on which the principal offices of the
Securities and Exchange Commission (the “SEC”) in Washington, D.C. are open to
accept filings, or, in the case of determining a date when any payment is due,
any day on which banks are not required or authorized to close in The City of
New York. “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, or as trustee or
executor, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, as
trustee or executor, by contract or credit arrangement or otherwise.

63



--------------------------------------------------------------------------------



 



          “Communications Act” means the Communications Act of 1934, as amended.
          “FCC” means the Federal Communications Commission.
          “knowledge” of a party shall mean the actual knowledge of such party’s
senior executive officers (after reasonable inquiry) which, (1) with respect to
EBC, shall include only Larry Morton, as President, Greg Fess, as Senior Vice
President and Glen Charlesworth, Chief Financial Officer and (2) with respect to
Coconut Palm, shall include only Mario B. Farrari, Vice President, and Robert C.
Farenhem, Vice President.
          Notwithstanding any other provision contained herein, in no event
shall such named individuals incur any personal liability hereunder, it being
understood that any statement or action taken in connection with or pursuant to
this Agreement is undertaken solely in such person’s capacity as a corporate
officer.
          “Ordinary Course of Business” means the ordinary course of business
consistent, in all material respects, with past custom and practice.
          “Coconut Palm Material Adverse Effect” means any event, circumstance,
development, change or effect that, individually or in the aggregate with all
other events, circumstances, developments, changes and effects, is materially
adverse to the business, operations, assets, condition (financial or otherwise)
or results of operations of Coconut Palm taken as a whole or would reasonably be
expected to prevent or materially delay the consummation of the Merger and the
Transactions or prevent or materially impair or delay the ability of Coconut
Palm to perform their respective obligations hereunder.
          “person” means an individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or government, political subdivision, agency or instrumentality of a
government.
          “subsidiary” or “subsidiaries” of EBC, the Surviving Corporation,
Coconut Palm or any other person means an entity controlled by such person,
directly or indirectly, through one or more intermediaries, and, without
limiting the foregoing, includes any entity in respect of which such person,
directly or indirectly, beneficially owns 50% or more of the voting securities
or equity.
          “Third Party Approvals” shall be all approvals, consents, notices and
acceptances required by any party to effect the Agreement, the Merger and any
Transactions hereunder.
     (b) The following terms have the meaning set forth in the Sections set
forth below:

      Defined Term   Location of Definition
AABCA
  ss. 1.01
Accrued Amount
  ss. 2.01(a)(iii)
Action
  ss. 3.10
Affiliate
  ss. 9.03(a)

64



--------------------------------------------------------------------------------



 



      Defined Term   Location of Definition
Agreement
  Preamble
Arkansas Articles of Merger
  ss. 1.03
beneficial owner
  ss. 9.03(a)
business day
  ss. 9.03(a)
Certificate of Merger
  ss. 1.03
Certificates
  ss. 2.02(c)
Class A Common Stock
  Recitals
Class B Common Stock
  Recitals
Class A Consideration
  ss. 2.01(a)(i)
Class B Consideration
  ss. 2.01(a)(ii)
Class A Stock
  Preamble
Class B Stock
  Preamble
Closing
  ss. 1.02
closing agreement
  ss. 3.14(i)
Closing Balance Sheet
  ss. 7.02(t)
Coconut Palm
  Preamble
Coconut Palm Board
  Recitals
Coconut Palm Common Stock
  ss. 2.01(a)(i)
Coconut Palm Disclosure Schedule
  ss. 4.06
Coconut Palm Indemnitee
  ss. 6.11(a)
Coconut Palm Material Adverse Effect
  ss. 9.03(a)
Coconut Palm SEC Reports
  ss. 4.10
Coconut Palm Stockholder Approval
  ss. 6.02(c)
Coconut Palm Stockholders’ Meeting
  ss. 6.02(c)
Code
  ss. 3.11(c)
Common Stock
  Recitals
Common Stock Consideration
  ss. 2.01(a)(ii)
Communications Act
  ss. 9.03(a)
controlled by
  ss. 9.03(a)
Consultancy Agreement
  ss. 6.07
Contract
  ss. 3.05(a)
Customers
  ss. 33.16(b)(g)
Delaware Certificate of Merger
  ss. 1.03
DGCL
  ss. 1.01
Dissenting Shares
  ss. 2.05(a)
Due Diligence Termination Date
  ss. 6.15
EBC
  Preamble
EBC Arkansas Media Settlement Agreement
  ss. 6.10
EBC Board
  Recitals
EBC Closing Date Indebtedness
  ss. 6.11(e)(iii)
EBC Disclosure Schedule
  ss. 3.01(b)
EBC Material Adverse Effect
  ss. 3.01(a)
EBC Maximum Indebtedness
  ss. 3.03(d)
EBC Permits
  ss. 3.06

65



--------------------------------------------------------------------------------



 



      Defined Term   Location of Definition
EBC Shareholder Approval
  ss. 3.19(c)
EBC Shareholders’ Meeting
  ss. 6.01(b)
EBC Shareholder Representative
  ss. 2.06(a)
EBC Stock Option(s)
  ss. 2.04(a)
EBC Stock Option Plan
  ss. 3.03(b)
EBC Stockholder Approval
  ss. 3.19(c)
Effective Date
  ss. 1.03
Effective Time
  ss. 1.03
Employees
  ss. 3.11(a)
Environmental Laws
  ss. 3.15(b)(i)
Environmental Permits
  ss. 3.15(b)(ii)
ERISA
  ss. 3.11(b)
Escrow
  ss. 2.02(b)
Escrow Agent
  ss. 2.02(b)
Escrow Period
  ss. 2.02(b)
Escrowed Coconut Palm Common Stock
  ss. 2.02(b)
Exchange Act
  ss. 3.05(b)
Exclusivity Period
  ss. 5.02
FCC
  ss. 3.05(b)
FCC License
  ss. 3.05(b), 9.03(a)
Fess Employment Agreement
  ss. 6.07
Financial Statements
  ss. 3.07(b)
Foreign Person
  ss. 3.14(m)
FMV of EBC Stock
  ss. 2.04(b)
GAAP
  ss. 3.07(a)
Governmental Authority
  ss. 3.05(b)
Hazardous Substances
  ss. 3.15(b)(iii)
HSR Act
  ss. 3.05(b)
Indebtedness
  ss. 3.16(a)(iv)
Indemnified Parties
  ss. 6.03(b)
Intellectual Property
  ss. 3.13(b)
Investments
  ss. 3.01(c)
IRS
  ss. 3.11(b)
knowledge
  ss. 9.03 (a)
knowledge of EBC or EBC’s knowledge
  ss. 9.03(a)
Law
  ss. 3.05(a)
Lease Documents
  ss. 3.12(b)
Leased Properties
  ss. 3.12(b)
Licensed Intellectual Property
  ss. 3.13(a)
Liens
  ss. 3.12(a)
Lost Share Affidavit
  ss. 2.02(c)
Major EBC Shareholders
  Preamble
Management Incentive Plan
  ss. 6.05
Management Services Agreement
  ss. 6.08

66



--------------------------------------------------------------------------------



 



      Defined Term   Location of Definition
Management Stock Option Plan
  ss. 6.04
Material Contracts
  ss. 3.16(a)
Merger
  Recitals
Merger Consideration
  ss. 2.01(a)(iii)
Morton Employment Agreement
  ss. 6.07
Most Recent Balance Sheet
  ss. 3.07(b)
Most Recent Balance Sheet Date
  ss. 3.07(b)
Most Recent Financial Statements
  ss. 3.07(b)
Most Recent Fiscal Month End
  ss. 3.07(b)
Most Recent Fiscal Year End
  ss. 3.07(b)
Multiemployer Plan
  ss. 3.11
Multiple Employer Plan
  ss. 3.11(c)
Name Change Amendment
  ss. 6.02(a)
Notice of Claim
  ss. 6.11(c)(i)
Ordinary Course of Business
  ss. 9.03(a)
Owned Intellectual Property
  ss. 3.13(a)
Owned Real Properties
  ss. 3.12(a)
Permitted Liens
  ss. 3.12(a)
Person
  ss. 9.03(a)
Personal Property
  ss. 3.12(f)
Plans
  ss. 3.11(b)
poison pill
  ss. 3.03(b)
Preferred Stock
  Recitals
Preferred Stock Consideration
  ss. 2.01(a)(iii)
Preferred Stock Cash Consideration
  ss. 2.01(a)(iii)
Properties
  ss. 3.12(b)
Prospectus/Property Statement
  ss. 6.02(a)
Registration Statement
  ss. 6.02(a)
SEC
  ss. 9.03(a)
Securities Act
  ss. 3.16(a)(v)
Share Exchange Fund
  ss. 2.02(a)
Share(s)
  ss. 2.01(a)(iii)
Shares Exchange Agent
  ss. 2.02(a)
Statement of Expenses
  ss. 6.19
Subsidiary
  ss. 3.01(a) and 9.03(a)
Survival Period
  ss. 6.11(e)(i)
Surviving Corporation
  ss. 1.01
Sycamore
  ss. 2.01(a)(iii)
Sycamore Preferred Stock Consideration
  ss. 2.01(a)(iii)
Tax or Taxes
  ss. 3.14(q)(i)
tax-exempt use property
  ss. 3.14(n)
Tax Returns
  ss. 3.14(q)(ii)
Termination Date
  ss. 8.01
Third Party Approvals
  ss. 9.03(a)

67



--------------------------------------------------------------------------------



 



      Defined Term   Location of Definition
Third Party Claim
  ss. 6.11(c)
Third Party Expenses
  ss. 6.19
Title Policies
  ss. 3.12(d)
Transactions
  ss. 3.01(a)
Trust Fund
  ss. 4.07
under common control with
  ss. 9.03(a)
Univision
  ss. 2.01(b)
Univision Affiliation Agreements
  ss. 6.09
Univision Preferred Stock Consideration
  ss. 2.01(a)(iii)

     (c) When a reference is made in this Agreement to Sections, Schedules or
Exhibits, such reference shall be to a Section, Schedule or Exhibit of this
Agreement, respectively, unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not any particular provision of
this Agreement. The term “or” is not exclusive. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms. References to a person are also to its permitted successors and
assigns. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
     SECTION 9.04 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the fullest extent
possible.
     SECTION 9.05 Disclaimer of Other Representations and Warranties. Coconut
Palm, EBC and the Major EBC Shareholders each acknowledges and agrees that,
except for the representations and warranties expressly set forth in this
Agreement (a) no party makes, and has not made, any representations or
warranties relating to itself or its businesses or otherwise in connection with
the Transactions, (b) no person has been authorized by any party to make any
representation or warranty relating itself or its businesses or otherwise in
connection with the Transactions and, if made, such representation or warranty
must not be relied upon as having been authorized by such party, and (c) any
estimates, projections, predictions, data, financial information, memoranda,
presentations or any other materials or information provided or addressed to any
party or any of its Representatives are not and shall not be deemed to be or to
include representations or warranties unless any such materials or information
is the subject of any representation or warranty set forth in this Agreement.

68



--------------------------------------------------------------------------------



 



     SECTION 9.06 Entire Agreement; Assignment. This Agreement with the Exhibits
hereto, constitutes the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the parties hereto, or any of them,
with respect to the subject matter hereof and thereof. This Agreement shall not
be assigned (whether pursuant to a merger, by operation of law or otherwise),
except with the prior written consent of both Coconut Palm and EBC.
     SECTION 9.07 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, other than Section 6.04 (Indemnification and Insurance) (which is
intended to be for the benefit of the persons covered thereby and may be
enforced by such persons).
     SECTION 9.08 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed by EBC or the Major EBC Shareholders in accordance with the terms
hereof and that, prior to the termination of this Agreement pursuant to
Section 8.01, Coconut Palm shall be entitled to specific performance of the
terms hereof, without the need to post a bond, in addition to any other remedy
at law or equity.
     SECTION 9.09 Governing Law/Dispute Resolution. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed in that State.
     (a) The Parties shall attempt to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation in good faith between
executives who have authority to settle the dispute. Any Party shall give any
other Party written notice of any dispute not resolved in this manner. Within
seven days after delivery of such notice, the Party receiving notice shall
submit to the other a written response thereto. The notice and the response
shall include: (i) a statement of each Party’s position(s) regarding the
matter(s) in dispute and a summary of arguments in support thereof, and (ii) the
name and title of the executive who will represent that Party and any other
Person who will accompany that executive. The parties shall then agree to a
non-binding mediation of the dispute, with a mediator to be selected by mutual
consent of the parties.
     (b) All reasonable requests for information made by one Party to any other
shall be honored in a timely fashion. All negotiations conducted pursuant to
this Section 9.09 (and any of the Parties’ submissions in contemplation hereof)
shall be kept confidential by the Parties and shall be treated by the Parties
and their representatives as compromise and settlement negotiations under the
Federal Rules of Evidence and any similar state rules.
     (c) If the matter in dispute has not been resolved within 30 days after the
exchange of notices, then, all Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in the district court of
Atlanta, Georgia. The parties hereto hereby submit to the exclusive jurisdiction
of the district court of Atlanta, Georgia for the purpose of any Action arising
out of or relating to this Agreement brought by any party hereto, and

69



--------------------------------------------------------------------------------



 



irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named court, that its property is exempt or immune
from attachment or execution, that the Action is brought in an inconvenient
forum, that the venue of the Action is improper, or that this Agreement or the
Transactions may not be enforced in or by the above-named court.
     (d) Resolution of disputes under the procedures of this Section 9.09 shall
be the sole and exclusive means of resolving disputes arising out of or relating
to this Agreement; provided, however, that nothing herein shall preclude the
Parties from seeking in any court of competent jurisdiction temporary or interim
injunctive relief to the extent necessary to preserve the subject matter of the
dispute pending resolution under this Section 9.09.
     SECTION 9.10 Waiver of Jury Trial. Each of the parties hereto hereby waives
to the fullest extent permitted by applicable Law any right it may have to a
trial by jury with respect to any litigation directly or indirectly arising out
of, under or in connection with this Agreement or the Transactions. Each of the
parties hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce that foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the Transactions, as applicable, by, among other things,
the mutual waivers and certifications in this Section 9.10.
     SECTION 9.11 Fees and Expenses. Each party shall bear its own fees and
expenses incurred by it in connection with negotiation and preparation of and
for this Agreement. Accordingly, EBC and Coconut Palm shall each pay one half of
any filing fees required under the HSR.
     SECTION 9.12 Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
     SECTION 9.13 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Coconut Palm, EBC and the Major EBC Shareholders have
caused this Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized or by themselves if individuals.

            COCONUT PALM ACQUISITION CORP.
      By:   /s/ Mario B. Ferrari        Name:   Mario B. Ferrari        Title:  
Vice President     

            EQUITY BROADCASTING CORPORATION
      By:   /s/ Larry E. Morton        Name:   Larry E. Morton        Title:  
President     

            MAJOR EBC SHAREHOLDERS:


ARKANSAS MEDIA, LLC
      By:   /s/ Larry E. Morton        Name:   Larry E. Morton        Title:  
Manager     

            SYCAMORE VENTURE CAPITAL, L.P.
   

                  By: Sycamore Business Partners, L.P., its General
       Partner               By: Sycamore Management Corporation, its
       General Partner               By:   /s/ John R. Whitman         John R.
Whitman, President           

71



--------------------------------------------------------------------------------



 



         

            PIERREPOINT FAMILY INVESTMENT PARTNERSHIP I, L.P.
      By:   /s/ Seth L. Pierrepoint        Seth L. Pierrepoint, General Partner
    By:  John R. Whitman pursuant to Power of
        Attorney, dated May 21, 2004       

                  /s/ John R. Whitman        Kilin To      By:  John R. Whitman
pursuant to Power of
        Attorney, dated May 21, 2004    

                          /s/ John R. Whitman        Richard Chong     
By:  John R. Whitman pursuant to Power of
        Attorney, dated May 21, 2004      

            WHITMAN CHILDREN IRREVOCABLE
TRUST U/T/D April 13, 1990
      By:   /s/ John R. Whitman        John R. Whitman, Trustee             

                  /s/ Henry Luken      Henry Luken              UNIVISION
COMMUNICATIONS, INC.
      By:   /s/ Andrew W. Hobson        Name:   Andrew W. Hobson        Title:  
Senior Vice President & CFO     

72